 

[img1.jpg]


CREDIT AGREEMENT

dated as of March 9, 2009,

among

TYSON FOODS, INC.,

The Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

___________________________

J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC, BARCLAYS CAPITAL,
WACHOVIA CAPITAL MARKETS, LLC and COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A. and BARCLAYS CAPITAL,
as Co-Syndication Agents

WACHOVIA BANK, NATIONAL ASSOCIATION and COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Co-Documentation Agents

[CS&M Ref.: 6701-803]

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

36

SECTION 1.03.

Terms Generally

36

SECTION 1.04.

Accounting Terms; GAAP

36

SECTION 1.05.

Currency Translations

36

ARTICLE II

 

The Credits

SECTION 2.01.

The Commitments

37

SECTION 2.02.

Loans and Borrowings

37

SECTION 2.03.

Requests for Revolving Borrowings

38

SECTION 2.04.

Swingline Loans

38

SECTION 2.05.

Protective Advances

40

SECTION 2.06.

Letters of Credit

40

SECTION 2.07.

Funding of Borrowings

45

SECTION 2.08.

Interest Elections

46

SECTION 2.09.

Termination, Reduction and Increase of Commitments

47

SECTION 2.10.

Repayment of Loans; Evidence of Debt

47

SECTION 2.11.

Prepayment of Loans

49

SECTION 2.12.

Fees

50

SECTION 2.13.

Interest

51

SECTION 2.14.

Alternate Rate of Interest

51

SECTION 2.15.

Increased Costs

52

SECTION 2.16.

Break Funding Payments

53

SECTION 2.17.

Taxes

53

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

56

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20.

Commitment Increases

60

SECTION 2.21.

Additional Subsidiary Borrowers

61

SECTION 2.22.

Defaulting Lenders

61

ARTICLE III

 

Representations and Warranties

SECTION 3.01.

Organization; Powers

63

SECTION 3.02.

Authorization; Enforceability

63

SECTION 3.03.

Governmental Approvals; No Conflicts

63

SECTION 3.04.

Financial Condition; No Material Adverse Change

63

SECTION 3.05.

Properties

64

SECTION 3.06.

Litigation and Environmental Matters

64

SECTION 3.07.

Compliance with Laws and Agreements

64

 

i

 



 

--------------------------------------------------------------------------------

SECTION 3.08.

Investment Company Status

65

SECTION 3.09.

Taxes

65

SECTION 3.10.

ERISA

65

SECTION 3.11.

Disclosure

65

SECTION 3.12.

Insurance

65

SECTION 3.13.

Security Interest in Collateral

65

SECTION 3.14.

Use of Credit

66

SECTION 3.15.

Labor Matters

66

SECTION 3.16.

Subsidiaries

66

SECTION 3.17.

Event of Default

66

ARTICLE IV

 

Conditions

SECTION 4.01.

Effective Date

66

SECTION 4.02.

Each Credit Event

69

SECTION 4.03.

Initial Credit Event for Each Additional Subsidiary Borrower

70

ARTICLE V

 

Affirmative Covenants

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

71

SECTION 5.02.

Notices of Material Events

74

SECTION 5.03.

Existence; Conduct of Business

75

SECTION 5.04.

Payment of Obligations

75

SECTION 5.05.

Maintenance of Properties

75

SECTION 5.06.

Books and Records; Inspection Rights

75

SECTION 5.07.

Compliance with Laws

75

SECTION 5.08.

Use of Proceeds; Letters of Credit

76

SECTION 5.09.

Insurance

76

SECTION 5.10.

Governmental Authorizations

76

SECTION 5.11.

Appraisals

76

SECTION 5.12.

Field Examinations

77

SECTION 5.13.

Casualty and Condemnation

77

SECTION 5.14.

Additional Collateral; Further Assurances

77

SECTION 5.15.

Control Agreements

78

ARTICLE VI

 

Negative Covenants

SECTION 6.01.

Indebtedness

79

SECTION 6.02.

Liens

82

SECTION 6.03.

Fundamental Changes; Business Activities

83

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

84

SECTION 6.05.

Asset Sales

86

SECTION 6.06.

Sale/Leaseback Transactions

87

SECTION 6.07.

Swap Agreements

87

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

87

 

ii

 



 

--------------------------------------------------------------------------------

SECTION 6.09.

Transactions with Affiliates

89

SECTION 6.10.

Restrictive Agreements

89

SECTION 6.11.

Amendment of Material Documents

89

SECTION 6.12.

Fixed Charge Coverage Ratio

90

SECTION 6.13.

Changes in Fiscal Periods

90

ARTICLE VII

 

Events of Default

ARTICLE VIII

 

The Administrative Agent

ARTICLE IX

 

Miscellaneous

SECTION 9.01.

Notices

95

SECTION 9.02.

Waivers; Amendments

97

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

98

SECTION 9.04.

Successors and Assigns

100

SECTION 9.05.

Survival

103

SECTION 9.06.

Counterparts; Integration; Effectiveness

103

SECTION 9.07.

Severability

103

SECTION 9.08.

Right of Setoff

103

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

104

SECTION 9.10.

WAIVER OF JURY TRIAL

104

SECTION 9.11.

Headings

104

SECTION 9.12.

Confidentiality

104

SECTION 9.13.

USA PATRIOT Act

105

SECTION 9.14.

No Fiduciary Relationship

105

SECTION 9.15.

Appointment for Perfection

106

SECTION 9.16.

Interest Rate Limitation

106

SECTION 9.17.

Company

106

SECTION 9.18.

Release of Liens and Guarantees

107

 

 

iii

 



 

--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01 – Commitments

Schedule 2.01 – Existing Letters of Credit

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Insurance

Schedule 3.16 – Subsidiaries

Schedule 5.01(f) – Borrowing Base Supplemental Documentation

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments and Committed or Pending Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – [reserved]

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Guarantee and Collateral Agreement

Exhibit E – Form of Borrowing Request

Exhibit F – Form of Interest Election Request

Exhibit G – Form of Compliance Certificate

Exhibit H – Form of Perfection Certificate

Exhibit I – Form of Revolving Note

Exhibit J – Form of Borrower Joinder Agreement

Exhibit K – Form of Borrower Termination Agreement

Exhibit L - Form of U.S. Tax Compliance Certificate

 

iv

 



 

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 9, 2009 (as it may be amended or modified
from time to time, this “Agreement”), among TYSON FOODS, INC., a Delaware
corporation (the “Company”), in its capacity as a Borrower, certain Subsidiaries
of the Company that may be SUBSIDIARY BORROWERS from time to time party hereto,
the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement and in any Schedules and
Exhibits to this Agreement, the following terms have the meanings specified
below:

“2011 Notes” means the Company’s 8.25% Senior Notes due October 1, 2011.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Act” has the meaning assigned to such term in Section 9.13.

“Additional Obligations” has the meaning set forth in the Security Agreement.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.

“Adjusted Fixed Charge Coverage Ratio” means, for any Test Period, the ratio,
determined as of the end of such Test Period, of (a) Consolidated EBITDA for
such Test Period minus (i) Capital Expenditures paid in cash by the Company and
the Subsidiaries during such Test Period (other than those financed with
Indebtedness (other than Loans) or with the proceeds of Sale/Leaseback
Transactions) and (ii) the aggregate amount of income Taxes paid in cash by the
Company and the Subsidiaries during such Test Period (net of income Tax refunds
received in cash by the Company and the Subsidiaries during such Test Period),
to (b) Consolidated Fixed Charges for such Test Period minus cash interest
income of the Company and its consolidated Subsidiaries for such Test Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).

“Affiliated Account Debtor” means, with respect to any Account Debtor and solely
to the extent that any Loan Party has knowledge of such ownership, another
Person (a) that directly, or indirectly through one or more intermediaries, owns
25% or more of the voting Equity Interests of such Account Debtor or (b) of
which 25% or more of the voting Equity Interests of such Person is directly, or
indirectly through one or more intermediaries, owned by such Account Debtor or
by any Person described in clause (a) of this definition.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be based on
the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate,
respectively.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth
below, based upon the daily average Commitment Utilization Percentage during the
most recent fiscal quarter of the Company:

Commitment Utilization Percentage

Applicable Commitment
Fee Rate

Category 1
> 50%

0.75%

Category 2
=‹ 50%

1.00%

 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Company.

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case at
such time; provided that for purposes of Section 2.22 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Total
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Commitment. If, however, the Commitments have terminated or expired,
the Applicable Percentages

 

2

 



 

--------------------------------------------------------------------------------

shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Company’s corporate credit ratings from S&P and Moody’s as of such date:

Level

Corporate Credit Rating

Eurocurrency Spread

ABR Spread

1

BB+/Ba1 or higher

3.75%

2.75%

2

lower than BB+/Ba1 and BB-/Ba3 or higher

4.00%

3.00%

3

B+/B1 or lower

4.25%

3.25%

 

For purposes of the foregoing, (a) the applicable spread shall be at Level 1 at
any time that the Company’s corporate rating from S&P is BB+ or higher and its
corporate rating from Moody’s is Ba1 or higher, (b) the applicable spread shall
be at Level 3 at any time that the Company’s corporate rating from S&P is not
BB- or higher or its corporate rating from Moody’s is not Ba3 or higher or if
either Moody’s or S&P shall not have in effect a corporate credit rating (other
than by reason of the circumstances referred to in the following sentence) for
the Company and (c) the applicable spread shall be at Level 2 at any time that
the applicable spread is at neither Level 1 nor Level 3. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of issuing corporate credit ratings, the Company and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect from such rating agency prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Arranger Fee Letter” means the Arranger Fee Letter dated as of February 18,
2009, among the Company, the Joint Lead Arrangers named on the cover of this
Agreement and certain of their Affiliates.

“Arrangers” means “Lead Arrangers” as such term is defined in the Arranger Fee
Letter.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Total Commitment and (ii) the Borrowing Base minus (b) the Credit Exposures of
all the Lenders.

 

3

 



 

--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit J.

“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit K.

“Borrowers” means, collectively, the Company and any Subsidiary Borrowers.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, (b) a Swingline Loan and (c) a Protective Advance.

“Borrowing Base” means, at any time, an amount equal to the sum of (a) 85% of
the Eligible Accounts, minus the Dilution Reserve, minus a sales tax Reserve,
plus (b) the sum for the Eligible Inventory categories in the most recent
Inventory appraisal provided to the Administrative Agent of the lesser amount
for each category of (i) 65% of the Eligible Inventory of the type included in
such category in such Inventory appraisal (valued at the lower of cost or
market, consistent with the Company’s past practices) and (ii) the product of
(1) 85% multiplied by (2) the Net Orderly Liquidation Value percentage applied
to such category in such Inventory appraisal multiplied by (3) the Eligible
Inventory of the type included in such category in such Inventory appraisal
(valued at the lower of cost or market, consistent with the Company’s past
practices), minus the Rent or Collateral Access Reserve and minus Inventory
Reserves, but subject to the limitation that the amount determined pursuant to
this clause (b) shall in no event exceed 55% of the lesser of (A) the Total
Commitment and (B) the Borrowing Base, plus (c) the aggregate amount of cash
contained in the TFM Notes Account in an amount up to the amount of the Reserve
then in effect in respect of the TFM Notes less, without duplication, Reserves
to reflect claims or potential claims of other debtholders, including the
ratable sharing by holders of the TFM Notes of Liens on certain collateral of
TFM and its subsidiaries, and, without duplication of the Reserves included in
the foregoing components of the Borrowing Base, other Reserves established by
the Administrative Agent in its Permitted Discretion. The Administrative Agent
may, in its Permitted Discretion, adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base, with any such changes to be
effective upon delivery of notice thereof to the Company and the Lenders. The
Borrowing Base shall be determined by reference to the Borrowing Base
Certificate most recently delivered to the Administrative Agent pursuant to
Section 5.01(f), subject to adjustments and changes made by the Administrative
Agent in its Permitted Discretion as provided above. At the time of any
disposition of a Loan Party, the Company shall give the Administrative Agent
written notice of such disposition together with such information as shall be
required for the Administrative Agent to adjust the Borrowing Base to reflect
such disposition.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Responsible Officer of the Company, in substantially
the form of Exhibit C or another form which is reasonably acceptable to each of
the Administrative Agent and the Company.

“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(f).

 

4

 



 

--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Company on behalf of a Borrower for a
Borrowing of Revolving Loans in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, with respect to the Company, the
aggregate of all expenditures by the Company and its consolidated Subsidiaries
for the acquisition or leasing (pursuant to Capital Lease Obligations) of fixed
or capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that should be capitalized under
GAAP on a consolidated balance sheet of the Company and its consolidated
Subsidiaries; provided, however, that Capital Expenditures for the Company and
its Subsidiaries shall not include:

(a)   expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Company,

(b)   expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Loans or cash collateralize
the outstanding LC Exposure during a Cash Dominion Period pursuant to Section
2.11(d),

(c)   interest capitalized during such period to the extent included in
Consolidated Cash Interest Expense,

(d)   expenditures that are accounted for as capital expenditures of the Company
or any consolidated Subsidiary and that actually are paid for by a third party
(excluding the Company or any consolidated Subsidiary thereof) and for which
neither the Company nor any Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period),

(e)   the book value of any asset owned by the Company or any of its
consolidated Subsidiaries prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of the Company or such consolidated Subsidiary reusing or beginning to reuse
such asset during such period without a corresponding expenditure actually
having been made in such period,

(f)   the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Loans or cash collateralize the outstanding LC
Exposure during a Cash Dominion Period pursuant to Section 2.11(d), and

 

(g)

the consideration paid in respect of a Permitted Acquisition.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

 

5

 



 

--------------------------------------------------------------------------------

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Dominion Period” means (a) each period when an Event of Default shall have
occurred and be continuing and (b) each period beginning on a date on which
Availability is less than the greater of (i) 20% of the Total Commitment and
(ii) $180,000,000; provided that the Cash Dominion Period commencing under this
clause (b) shall be discontinued when and if Availability shall have been not
less than such specified level for 60 consecutive days, provided further,
however, that a Cash Dominion Period commencing under this clause (b) may be
discontinued no more than twice in any period of 12 consecutive months.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date and in each case other than the Permitted Holders), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Company or (b)
a “Change of Control” (or other defined term having a similar purpose) as
defined under any of the Covered Notes or in any document governing any
refinancing thereof (a “Note Change of Control”); provided, however, that for
purposes of clause (a), the Permitted Holders shall be deemed to beneficially
own any Equity Interests of the Company (the “specified person”) held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity).

“Change in Law” means (a) the adoption of or any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (b) compliance by any Lender or any
Issuing Lender (or, for purposes of Section 2.15(b), by any lending office of
such Lender or Issuing Lender or by such Lender’s or Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date.

“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, at any time, any and all property of any Loan Party, now
existing or hereafter acquired, that at such time is subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Collateral Documents securing the Secured Obligations.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated or
otherwise modified from time to time.

 

6

 



 

--------------------------------------------------------------------------------

“Collateral Deposit Account” means any “Collateral Deposit Account” referred to
in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any control
agreements in respect of the TFM Notes Account and any other documents granting
a Lien upon the Collateral as security for payment of the Secured Obligations or
perfecting any such Lien.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit,
Protective Advances and Swingline Loans hereunder, expressed as an amount
representing the maximum permissible aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, 2.19(b) or 9.02(c), (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04
and (c) increased from time to time pursuant to Commitment Increases made
pursuant to Section 2.20. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
initial amount of the Total Commitment is $1,000,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.20(b).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.20(b).

“Commitment Schedule” means Schedule 1.01 attached hereto.

“Commitment Termination Date” means March 9, 2012, or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof, provided that if any of the 2011 Notes remain outstanding (except
to the extent owned beneficially and of record by a Loan Party or defeased
pursuant to the terms thereof or otherwise by application of law) on July 3,
2011, the Commitment Termination Date shall be July 3, 2011.

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Credit Exposure of
all Lenders and (b) the denominator of which is the Total Commitment.

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense paid in cash during such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements entered into
to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP (for purposes of clarification, excluding fees
and expenses paid in connection with the issuance of the Senior Notes and the
establishment of this Agreement), all determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period,

 

7

 



 

--------------------------------------------------------------------------------

(iv) extraordinary noncash losses for such period, (v) noncash charges to the
extent solely attributable to unrealized losses under Financial Accounting
Standards Board Statement No. 133, Accounting for Derivative Instruments and
Hedging Activities (as such may be amended, supplemented or replaced, “SFAS
133”) (provided that any cash payment made with respect to any such noncash
charge shall be subtracted in computing Consolidated EBITDA during the period in
which such cash payment is made (it being understood that the provision of cash
collateral shall not constitute a “payment” for these purposes)), and (vi)
noncash charges (including goodwill writedowns) for such period (provided that
any cash payment made with respect to any such noncash charge shall be
subtracted in computing Consolidated EBITDA during the period in which such cash
payment is made) and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) any extraordinary
noncash gains for such period, (ii) noncash gains to the extent solely
attributable to unrealized gains under SFAS 133 (provided that any cash received
with respect to any such noncash gain shall be added in computing Consolidated
EBITDA during the period in which such cash is received) and (iii) nonrecurring
noncash gains for such period (provided that any cash received with respect to
any such nonrecurring noncash gain shall be added in computing Consolidated
EBITDA during the period in which such cash is received), all determined on a
consolidated basis in accordance with GAAP.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Cash Interest Expense for such period, (b) the aggregate
amount of scheduled principal payments paid in cash during such period in
respect of long-term Indebtedness of the Company and its Subsidiaries (including
Capital Lease Obligation payments, but excluding (i) payments made by the
Company or any Subsidiary to the Company or a Subsidiary, (ii) payments of
principal to the extent made with the proceeds of Indebtedness Incurred to
refinance such principal, (iii) repayments of principal of the Loans and (iv)
principal payments or repurchases of the TFM 2010 Notes), (c) the aggregate
amount of principal payments (other than scheduled principal payments and other
than (i) payments made by the Company or any Subsidiary to the Company or a
Subsidiary, (ii) payments of principal to the extent made with the proceeds of
Indebtedness Incurred to refinance such principal, (iii) repayments of principal
of the Loans and (iv) principal payments or repurchases of the TFM 2010 Notes)
made during such period in respect of long-term Indebtedness of the Company and
the Subsidiaries, to the extent that such payments reduced any scheduled
principal payments that would have become due within one year after the date of
the applicable payment, (d) Restricted Payments paid in cash, and (e) cash
contributions to any qualified defined benefit pension Plan in excess of the
amount of such contributions that was expensed, all determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its consolidated Subsidiaries for such period (taken as
a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
from Consolidated Net Income the net income (or loss) of any Person accrued
prior to the earlier of the date such Person becomes a Subsidiary of the Company
or any of its consolidated Subsidiaries or is merged into or consolidated with
the Company or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Company or any of its consolidated Subsidiaries except to the
extent such net income is actually paid to the Company or any of its
consolidated Subsidiaries in the form of cash dividends or similar cash
distributions by such Person.

 

8

 



 

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.

“Covered Notes” means each of the Senior Notes, the TFM Notes, the 2011 Notes,
the Company’s 3.25% Convertible Senior Notes due 2013, the Company’s 6.60%
Senior Notes due 2016, the Company’s 7% Notes due 2018 and the Company’s 7%
Senior Notes due 2028.

“Credit Exposure” means, with respect to any Lender at any time, the sum,
without duplication, of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time plus an amount
equal to its Applicable Percentage of the aggregate principal amount of
Protective Advances outstanding at such time.

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing, or any portion of its
participation in any Letter of Credit or Swingline Loan, within three Business
Days of the date on which it shall have been required to fund the same, (b)
notified the Company, the Administrative Agent, any Issuing Lender, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless in the case of any Lender referred to in this clause (e) the Company, the
Administrative Agent, the Swingline Lender and each Issuing Lender shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits (including all volume
discounts, trade discounts and rebates) that are recorded to reduce

 

9

 



 

--------------------------------------------------------------------------------

Accounts of the Loan Parties in a manner consistent with current and historical
accounting practices of the Loan Parties.

“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of the Borrowing Base Certificate for
the fiscal month most recently ended, equal to (a) the aggregate amount of the
applicable Dilution Factors in respect of the Accounts of the Loan Parties for
the 12 most recently ended fiscal months divided by (b) total gross invoices of
the Loan Parties for such 12 most recently ended fiscal months.

“Dilution Reserve” means, at any time, the product of (a) the excess of (i) the
applicable Dilution Ratio at such time over (ii) 5.00%, multiplied by (b) the
aggregate amount of Eligible Accounts at such time.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)   matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

(b)   is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

(c)   is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the first anniversary date after the Commitment
Termination Date (without giving effect to proviso thereof); provided, however,
that an Equity Interest in any Person that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” occurring prior to the
first anniversary date after the Commitment Termination Date (without giving
effect to proviso thereof) shall not constitute a Disqualified Equity Interest
if any such requirement becomes operative only after repayment in full of all
the Loans and all other Obligations under the Loan Documents that are accrued
and payable, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments.

“Documentation Agents” means the parties identified as “Co-Documentation Agents”
on the cover page to this Agreement.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.

“dollars” or “$” refers to lawful money of the U.S.

 

10

 



 

--------------------------------------------------------------------------------

“Effective Date” means the date hereof.

“Eligible Accounts” means, at any time, the Accounts of any Loan Party, but
excluding any Account:

(a)   that is not subject to a first-priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties);

(b)   that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance that does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties); provided that
Accounts shall not be deemed ineligible in respect of Liens arising under PACA,
PSA or any similar laws or regulations to the extent that a Reserve is
maintained in respect of rights of sellers of livestock, poultry and perishable
agricultural commodities thereunder;

(c)   (i) with respect to which the scheduled due date is more than 60 days
after the original invoice date, (ii) which is unpaid more than 60 days after
the date of the original invoice therefor or more than 45 days after the
original due date or (iii) which has been written off the books of the
applicable Loan Party or otherwise designated as uncollectible (in determining
the aggregate unpaid amount owing from each Account Debtor with respect to
Accounts that are unpaid either more than 60 days after the date of the original
invoice therefor or more than 45 days after the original due date, such
aggregate amount shall not be reduced to give effect to any credits extended by,
or amounts owing from, the Loan Parties to such Account Debtor);

(d)   that is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliated Account Debtors are ineligible
under clause (c) of this definition;

(e)   (i) that is owing by an Account Debtor other than the Primary Account
Debtor and its Affiliated Account Debtors to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliated Account Debtors to
all Loan Parties exceeds 10% of the aggregate amount of all Eligible Accounts of
all Loan Parties at such time, or (ii) that is owing by the Primary Account
Debtor and its Affiliated Account Debtors (A) at a time when the Primary Account
Debtor’s corporate credit ratings are BBB- or higher by S&P or Baa3 or higher by
Moody’s, to the extent the aggregate amount of Accounts owing from the Primary
Account Debtor and its Affiliated Account Debtors to all Loan Parties exceeds
25% of the aggregate amount of all Eligible Accounts of all Loan Parties at such
time, or (B) at any other time, to the extent the aggregate amount of Accounts
owing from the Primary Account Debtor and its Affiliated Account Debtors to all
Loan Parties exceeds 10% of the aggregate amount of all Eligible Accounts of all
Loan Parties at such time;

(f)   with respect to which any covenant, representation, or warranty contained
in any Loan Document has been breached or is not true in any material respect;

(g)   that (i) does not arise from the sale of goods or performance of services
in the applicable Loan Party’s ordinary course of business, (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to the
Administrative Agent that has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon any Loan Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or

 

11

 



 

--------------------------------------------------------------------------------

return basis or (vi) relates to payments of interest or service or finance
charges (but only that portion of the Account relating thereto);

(h)   for which the goods giving rise to such Account have not been shipped or
delivered to the Account Debtor (or its designee) (it being understood that
while Accounts in respect of FOB shipments that have not been delivered are not
Eligible Accounts, the associated goods shall be deemed to be Inventory in the
amount determined pursuant to the SAB 104 adjustment specified in the applicable
Borrowing Base Certificate) or for which the services giving rise to such
Account have not been performed by the applicable Loan Party or which is
otherwise recorded as deferred revenue or if such Account was invoiced more than
once;

(i)    that is owed by an Account Debtor in respect of which the Company or any
of its Subsidiaries has received notice of proceedings or actions which are
threatened or pending against such Account Debtor in respect of such Account
that would reasonably be expected to result in any material adverse change in
such Account Debtor’s financial condition;

(j)    that is owed by an Account Debtor that has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, liquidator or
similar official for such Account Debtor of its assets, (ii) had possession of
all or a material part of its property taken by any receiver, custodian, trustee
or liquidator, (iii) filed, or had filed against it, any assignment,
application, request or petition for liquidation, reorganization, compromise,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up or
voluntary or involuntary case or proceeding (other than post-petition Accounts
entitled to administrative expense or equivalent priority) under any state or
federal bankruptcy laws, (iv) admitted in writing its inability, or become
generally unable to, pay its debts as they become due, (v) become insolvent,
(vi) ceased operation of its business, or (vii) been placed on a watch list by
the Company or any Loan Party in connection with any concern relating to such
issues or other credit concerns;

(k)   that is owed by any Account Debtor that has sold all or substantially all
of its assets;

(l)    that is owed by an Account Debtor that (i) does not maintain its chief
executive office in the U.S. (including any State thereof, the District of
Columbia and, at the Administrative Agent’s Permitted Discretion following a
request therefor by the Company (and following the completion of, and the
Administrative Agent’s satisfaction with, due diligence deemed to be necessary
by the Administrative Agent, in each case as determined in its Permitted
Discretion), any territory thereof (including Puerto Rico, the U.S. Virgin
Islands and Guam)) or (ii) is not organized under the applicable law of the U.S.
or any State or territory thereof (including Puerto Rico, the U.S. Virgin
Islands and Guam) or the District of Columbia, provided that the Administrative
Agent shall include such Accounts in an aggregate amount outstanding at any time
not to exceed $50,000,000 (or, at any time when the Total Commitment is not less
than $1,250,000,000, in an aggregate amount outstanding at any time not to
exceed $62,500,000) to the extent that such Accounts are fully backed by letters
of credit acceptable to the Administrative Agent in its Permitted Discretion;

 

(m)

that is owed in any currency other than dollars;

(n)   that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, or (iii) any Account Debtor the primary business of
which is conducted as a contractor for any Account Debtor referred to in clause
(i) or (ii) of this paragraph (n), provided that the Administrative Agent shall

 

12

 



 

--------------------------------------------------------------------------------

include Accounts otherwise excluded by this paragraph (n) in an aggregate amount
outstanding at any time not to exceed $50,000,000 to the extent that, in the
case of clauses (i) or (iii), such Accounts are fully backed by letters of
credit acceptable to the Administrative Agent in its Permitted Discretion or, in
the case of clause (ii), the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.) has been complied
with and any other steps necessary to perfect or protect the rights of the
Administrative Agent with respect to such Account have been taken, in each case
to the Administrative Agent’s reasonable satisfaction; provided, further, that
nothing contained in this clause (n) shall exclude an Account that is owed by
any state of the U.S. or any department, agency, public corporation, or
instrumentality thereof;

(o)   that is owed by (i) any Affiliate of any Loan Party or (ii) to the extent
not otherwise constituting an Affiliate of any Loan Party, any employee,
officer, director or agent of any Loan Party;

(p)   that is owed by an Account Debtor to which (or to whose Affiliated Account
Debtor) any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, unapplied cash,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q)   that is subject to (i) any contra-receivable (including any adjustment
pursuant to a cost-plus arrangement) or allowance for bad debt, but only to the
extent of any such contra-receivable or allowance; or (ii) any counterclaim,
deduction, defense, setoff or dispute, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(r)  

that is evidenced by any promissory note, judgment, chattel paper or instrument;

(s)   with respect to which the applicable Loan Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and any new Account related to the unpaid portion of such
partially paid Account;

(t)    that does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u)   that is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has an
ownership interest in such goods, or which indicates any party other than any of
the Loan Parties as payee or remittance party;

(v)   that was acquired or originated by any Person acquired after the date
hereof (until such time as diligence in respect of such Person and such Accounts
satisfactory to the Administrative Agent, in its Permitted Discretion, has been
completed);

(w)  that is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province of
Canada; or

(x)   that the Administrative Agent otherwise determines shall not be included
in Eligible Accounts based on such credit and collateral considerations as the
Administrative Agent, in its Permitted Discretion, deems appropriate.

 

13

 



 

--------------------------------------------------------------------------------

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all sales, advances or prepayments, accrued and actual discounts (including
early pay discounts), claims, rebates, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that such Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Loan Party to reduce the amount of such
Account. Eligible Accounts shall also be adjusted as required to reflect any
trade reconciliation in respect of agings and the general ledger. Standards of
eligibility may be made more restrictive (and such increased restrictiveness
subsequently reversed in whole or part) from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Company and the Lenders.

With respect to an Account that was acquired or originated by any Person
acquired after the Effective Date, the Administrative Agent shall use
commercially reasonable efforts, at the expense of the Loan Parties, to complete
diligence in respect of such Person and such Account, within a reasonable time
following request of the Company.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties,
other than any Inventory:

(a)   that is not subject to a first-priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(b)   that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance that does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties); provided that
Inventory shall not be deemed ineligible in respect of Liens arising under PACA,
PSA or any similar laws or regulations to the extent that a Reserve is
maintained in respect of rights of sellers of livestock, poultry and perishable
agricultural commodities thereunder;

(c)   that is a discontinued product or component thereof or that is determined,
based on the Company’s historical reserve practices and subject to the
Administrative Agent’s approval in its Permitted Discretion, to be slow moving,
obsolete, unmerchantable, defective, used (including certified pre-owned), unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;

(d)   with respect to which any covenant, representation or warranty contained
in this Agreement or the Security Agreement has been breached or is not true, in
any material respect, and which does not conform, in any material respect, to
all standards imposed by any Governmental Authority;

(e)   in which any Person other than the applicable Loan Party shall (i) have
any direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have any interest therein;

(f)   that constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, cooking ingredients, samples,
prototypes, displays or display

 

14

 



 

--------------------------------------------------------------------------------

items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;
provided that the Administrative Agent may, in its Permitted Discretion, include
in Eligible Inventory cooking ingredients of a commodity nature that represent
up to $10,000,000 of the Borrowing Base, as determined based upon an appraisal
completed after the Effective Date and the advance rates applied therein to such
cooking ingredients;

(g)   that is not located in the United States or is in transit with a common
carrier from vendors and suppliers;

(h)   that is located in any location leased by a Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent or Collateral Access Reserve has been established by the
Administrative Agent;

(i)    that is located in any third party warehouse or other storage facility or
is in the possession of a bailee (other than a third party processor) and is not
evidenced by a document (other than bills of lading to the extent such Inventory
is not excluded pursuant to clause (g) above), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) a
Rent or Collateral Access Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(j)    that is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

 

(k)

that is feed on farm;

 

(l)

that is the subject of a consignment by any Loan Party as consignor;

(m)  that consists of livestock (including breeding stock, eggs, pullets, hens,
broilers and all other living beings);

(n)   that contains or bears any intellectual property rights licensed to any
Loan Party unless (i) such rights are licensed, assigned or otherwise
transferred to the Administrative Agent for the benefit of the Secured Parties
or (ii) the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (A) the consent of each applicable licensor,
(B) infringing the rights or such licensor, (C) violating any contract with such
licensor or (D) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;

 

(o)

that is not reflected in a current perpetual inventory report of any Loan Party;

 

(p)

for which reclamation rights have been asserted by the seller;

(q)   that is owned by a joint venture that is not a Loan Party or is owned on a
joint basis with a Person that is not a Loan Party (including Inventory owned
through TFM’s Alliance program);

(r)   that, if it is finished goods, is located at a location for which the
aggregate fair value for all finished goods is less than $100,000;

 

15

 



 

--------------------------------------------------------------------------------

 

(s)

that consists of field medicines or vaccines;

(t)    that consists of Inventory that has been shipped but for which no invoice
has been submitted for payment, provided that such Inventory in an aggregate
amount up to $25,000,000 shall be included in Eligible Inventory unless the
Administrative Agent reduces such amount, in its Permitted Discretion;

(u)   that is designated to be returned to a vendor or that is damaged or
off-quality or subject to warranty claims or not to customer specifications or
that is remanufactured; or

(v)   that the Administrative Agent otherwise determines shall not be included
in Eligible Inventory based on such credit and collateral considerations as the
Administrative Agent, in its Permitted Discretion, deems appropriate.

Notwithstanding the foregoing, (i) it is understood that the goods associated
with Accounts in respect of FOB shipments that have not been delivered shall be
deemed to be Inventory in the amount determined pursuant to the SAB 104
adjustment specified in the applicable Borrowing Base Certificate, (ii) poultry
and prepared foods work-in-process shall not at any time represent more than
$45,000,000 of the Borrowing Base and (iii) the amount of Inventory shall be
adjusted (A) as required to eliminate intercompany profit, (B) to true up cost
by eliminating intercompany performance incentives and (C) to reflect general
ledger adjustments that have the effect of reducing Inventory value on the
perpetual accounting system (including Bruss Inventory capitalization, Bruss
contract cost adjustment and finished products cost adjustment). In the event
that Inventory which was previously Eligible Inventory ceases to be Eligible
Inventory hereunder, the Company shall notify the Administrative Agent thereof
on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Standards of eligibility may be made more
restrictive (and such increased restrictiveness subsequently reversed in whole
or part) from time to time solely by the Administrative Agent in the exercise of
its Permitted Discretion, with any such changes to be effective three Business
Days after delivery of notice thereof to the Company and the Lenders.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Effective Date, the Administrative Agent shall use
commercially reasonable efforts, at the expense of the Loan Parties, to complete
diligence in respect of such Person and such Inventory, within a reasonable time
following request of the Company.

“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.

“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

16

 



 

--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Borrower or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which any Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which any Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or condition which constitutes or might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurocurrency Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the

 

17

 



 

--------------------------------------------------------------------------------

rate at which dollar deposits of an amount comparable to the amount of such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) U.S. federal withholding Tax
imposed by a Requirement of Law in effect at the time a Foreign Lender (other
than an assignee pursuant to a request by the Company under Section 2.19(b)),
becomes a party to this Agreement (or designates a new lending office), with
respect to any payment made by or on account of any obligation of a Loan Party
to such Foreign Lender, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.17(a), or (c) Taxes attributable to a Lender’s
failure to comply with Section 2.17(f).

“Excluded Transfer” means (a) any disposition by either New Canada Holdings,
Inc. or Tyson International Holding Company of Equity Interests in any Person or
other assets held by it as of the Effective Date to any “controlled foreign
corporation” (as defined in the Code), (b) any transfer of assets or other
disposition between or among Subsidiaries that are not Loan Parties and (c) the
disposition of any Equity Interest in Hybro B.V. to any Subsidiary.

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
September 28, 2005 (as amended, supplemented or otherwise modified from time to
time), among the Company, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the lenders and other agents party thereto.

“Existing Letters of Credit” means any letters of credit which have been issued
pursuant to the Existing Credit Agreement and are listed on Schedule 2.01
hereto. The Company shall be deemed to have requested the issuance of each
Existing Letter of Credit for purposes hereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Receiver” means any Person that receives any fees under Section 2.12.

“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio, determined
as of the end of such Test Period, of (a) Consolidated EBITDA for such Test
Period minus (i) Capital Expenditures paid in cash by the Company and the
Subsidiaries during such Test Period (other than those financed with
Indebtedness (other than Loans) or with the proceeds of Sale/Leaseback
Transactions, in each case to the extent such Indebtedness or Sale/Leaseback
Transaction is Incurred or consummated in connection with and for the specific
purpose of financing such Capital Expenditure) and (ii) the aggregate

 

18

 



 

--------------------------------------------------------------------------------

amount of income Taxes paid in cash by the Company and the Subsidiaries during
such Test Period (net of income Tax refunds received in cash by the Company and
the Subsidiaries during the fiscal quarters ending December 27, 2008, and March
28, 2009, in an aggregate amount up to $52,000,000), to (b) Consolidated Fixed
Charges for such Test Period.

“Foreign Activities Basket Usage” means, at any time, without duplication, the
sum of (a) the aggregate amount of Investments by Loan Parties in Subsidiaries
that are not Loan Parties made in reliance on Section 6.04(c), 6.04(d) or
6.04(e) and then outstanding, (b) the aggregate principal amount of Indebtedness
Incurred in reliance on Section 6.01(iv) by Subsidiaries that are not Loan
Parties from Loan Parties, (c) the aggregate amount of Guarantees by any Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party and (d) the
aggregate principal amount of Indebtedness Incurred in reliance on clause (xiii)
of Section 6.01 and then outstanding.

“Foreign Activities Cash Basket Usage” means, at any time, the Foreign
Activities Basket Usage less the portion thereof that is represented by, without
duplication, Guarantees and Indebtedness of Foreign Subsidiaries Incurred in
reliance on clause (xiii) of Section 6.01.

“Foreign Lender” means any Lender or Issuing Lender, (a) with respect to any
Borrower other than a U.S. Borrower and any Tax, that is treated as foreign by
the jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower, that
(1) is not a “U.S. person” as defined by Section 7701(a)(30) of the Code (a
“U.S. Person”), or (2) is a partnership or other entity treated as a partnership
for United States federal income tax purposes which is a U.S. Person, but only
to the extent the beneficial owners (including indirect partners if its direct
partners are partnerships or other entities treated as partnerships for United
States Federal income tax purposes) are not U.S. Persons.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants; (b)
statements and pronouncements of the Financial Accounting Standards Board; (c)
such other statements by such other entity as approved by a significant segment
of the accounting profession; and (d) the rules and regulations of the SEC
governing the inclusion of financial statements (including pro forma financial
statements) in periodic reports required to be filed pursuant to Section 13 of
the Exchange Act, including opinions and pronouncements in staff accounting
bulletins and similar written statements from the accounting staff of the SEC.

“General Debt Basket Usage” means, at any time, the sum of (a) the excess of the
Total Commitment at such time over $1,000,000,000, (b) the aggregate principal
amount of Indebtedness Incurred in reliance on clause (xviii) of Section 6.01
and then outstanding and (c) the aggregate amount of Sale/Leaseback Transactions
consummated in reliance on clause (c) of Section 6.06 and then outstanding.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) having jurisdiction over the Company, any Subsidiary
or any Lender as the context may require.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or

 

19

 



 

--------------------------------------------------------------------------------

indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantor Joinder Agreement” means a Supplement to the Security Agreement
substantially in the form of Exhibit I to the Security Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.

“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation and
(iii) any purchase price adjustment, earnout or deferred payment of a similar
nature (other than in respect of non-competition agreements and other such
arrangements referred to above) incurred in connection with an acquisition (but
only to the extent that no payment has at the time accrued pursuant to such
purchase price adjustment, earnout or deferred payment obligation)), (e) all
Capital Lease Obligations and Synthetic Lease Obligations of such Person, (f)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (other than obligations
with respect to letters of credit securing obligations (other than obligations
of other Persons described in clauses (a) through (e) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit), (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such

 

20

 



 

--------------------------------------------------------------------------------

Disqualified Equity Interests, (i) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, the
amount of such Indebtedness being deemed to be the lesser of the fair market
value (as determined reasonably and in good faith by the Chief Financial Officer
of the Company) of such property or assets and the amount of the Indebtedness so
secured, and (j) all Guarantees by such Person of Indebtedness of others.
Indebtedness shall not include obligations under any operating lease of property
that is not capitalized on the balance sheet of the Company or any Subsidiary,
except that Synthetic Lease Obligations shall constitute Indebtedness. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in connection with the purchase by the Company or
any Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter. The amount of
Indebtedness of any Person at any date shall be the outstanding balance at such
date of all obligations as described above; provided, however, that, in the case
of Indebtedness sold at a discount, the amount of such Indebtedness at any time
shall be the accreted value thereof at such time. Except as otherwise expressly
provided herein, the term “Indebtedness” shall not include cash interest
thereon.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Election Request” means a request by the Company on behalf of a
Borrower to convert or continue a Revolving Borrowing in accordance with
Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September, and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

21

 



 

--------------------------------------------------------------------------------

“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Security Agreement.

“Inventory Reserves” means reserves against Eligible Inventory equal to the sum
of the following:

(a)   a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between a Loan Party’s perpetual accounting system, and
physical counts of the inventory which will be based on the applicable Loan
Party’s historical practice and experience and in an amount acceptable to the
Administrative Agent in its Permitted Discretion;

(b)   a reserve in respect of freight costs associated with the shipment of
goods deemed to be Inventory under paragraph (h) of the definition of Eligible
Accounts;

(c)   a revaluation reserve whereby capitalized favorable variances under the
standard cost method of accounting shall be deducted from Eligible Inventory and
unfavorable variances shall not be added to Eligible Inventory;

(d)   a lower of the cost or market reserve for any differences between a Loan
Party’s actual cost to produce such Inventory versus the selling price of such
Inventory to third parties;

(e)   reserves in respect of rights of sellers of livestock, poultry and
perishable agricultural commodities under PACA, PSA or any similar laws or
regulations (including the TFM Livestock AP Reserve, the Grower Guarantee
Payable and BOS Hogs);

 

(f)

a reserve in respect of the cash flow assistance program; and

(g)   any other reserve as deemed appropriate by the Administrative Agent in its
Permitted Discretion, from time to time.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person. The amount, as of any date
of determination, of (a) any Investment in the form of a loan or an advance
shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined reasonably and in good faith by a Responsible Officer of the
Company)), (c) any Investment in the form of a transfer of Equity Interests or
other property by the investor to the investee, including any such transfer in
the form of a capital contribution, shall be the fair market value (as
determined reasonably and in good faith by a Responsible Officer of the Company)
of such Equity Interests or other property as of the time of the transfer,
without any adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment, (d) any Investment
(other than any Investment referred to in clause (a), (b) or (c) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith or continued in reliance on Section 6.01(vii)),
plus the cost of all additions, as of such date, thereto, and

 

22

 



 

--------------------------------------------------------------------------------

minus the amount, as of such date, of any portion of such Investment repaid to
the investor in cash as a repayment of principal or a return of capital, as the
case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) by the specified Person in any other Person
resulting from the issuance by such other Person of its Equity Interests to the
specified Person shall be the fair market value (as determined reasonably and in
good faith by a Responsible Officer of the Company) of such Equity Interests at
the time of the issuance thereof.

“Issuing Lender” means JPMCB, Wachovia Bank, National Association, and each
other Lender designated by the Company as an “Issuing Lender” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as an issuer of one or more Letters of Credit
hereunder, and its successors in such capacity as provided Section 2.06(j), in
each case so long as such Person shall remain an Issuing Lender hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lenders” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” has meaning set forth in Section 2.06(k).

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 2.22 or Section
9.04, other than any such Person that shall have ceased to be a party hereto
pursuant to Section 2.22 or Section 9.04. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, any
Borrower Joinder Agreement, any Guarantor Joinder Agreement, any Borrower
Termination Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of

 

23

 



 

--------------------------------------------------------------------------------

attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Party” means each Borrower and each other Domestic Subsidiary, other than
Tyson Delaware Holdings, LLC, Provemex Holding LLC and Oaklawn Capital -
Mississippi LLC and any other Domestic Subsidiary formed or acquired after the
Effective Date that is not required to become a Loan Party in accordance with
Section 5.14(a).

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances.

“Lock Box” means any “Lock Box” referred to in the Security Agreement.

“Lock Box Agreement” means any “Lock Box Agreement” referred to in the Security
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Company and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, (c) the
Collateral, the Administrative Agent’s Liens (for the benefit of the Secured
Parties) on the Collateral or the priority of such Liens or (d) the rights of or
benefits available to the Administrative Agent, the Lenders or any Issuing
Lender under this Agreement and any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
or committed amount exceeding $75,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value percentage thereof identified by category, as
determined in a manner reasonably acceptable to the Administrative Agent by an
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

 

24

 



 

--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) all cash proceeds received
by any Loan Party in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a Sale/Leaseback
Transaction or a casualty or a condemnation or similar proceeding), the amount
of (A) all legal, accounting and investment banking fees, title and recording
tax expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, as a consequence of such sale, transfer or other disposition, (B)
all payments required to be made and made on any Indebtedness (including any
stipulated loss value payment or similar payment) which is secured by any assets
subject to such sale, transfer or other disposition, in accordance with the
terms of any Lien upon or other security agreement of any kind with respect to
such assets, or which must by its terms, or in order to obtain a necessary
consent to such sale, transfer or other disposition, or by applicable law, be
repaid out of the proceeds from such sale, transfer or other disposition, (C)
all distributions and other payments required to be made to minority interest
holders in such Loan Party as a result of such sale, transfer or other
disposition and (D) any portion of the purchase price from such sale, transfer
or other disposition placed in escrow, whether as a reserve for adjustment of
the purchase price, for satisfaction of indemnities in respect of such sale,
transfer or other disposition or otherwise in connection with that sale,
transfer or other disposition; provided, however, that upon the termination of
that escrow, Net Proceeds will be increased by any portion of funds in the
escrow that are released to the Company or any Subsidiary and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Responsible Officer of the Company).

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of LC Disbursements, interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrowers to any of the Secured
Parties under any Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

25

 



 

--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
Loan Document, engaged in any other transaction pursuant to, or enforced, any
Loan Documents).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning specified in Section 9.04(c)(iv).

“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate, dated as of the Effective Date,
delivered by the Company on behalf of the Loan Parties and in the form of
Exhibit H.

“Permitted Acquisition” means the purchase or other acquisition (whether by
merger, amalgamation or otherwise) by any Borrower or any other Subsidiary of
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if (a) in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person (including each
subsidiary of such Person) is organized under the laws of the United States of
America, any State thereof or the District of Columbia and, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary that is a
Domestic Subsidiary (including as a result of a merger or consolidation between
any Subsidiary and such Person) or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by a Loan Party; provided
that (i) such purchase or acquisition was not preceded by, or consummated
pursuant to, an unsolicited tender offer or proxy contest initiated by or on
behalf of a Borrower or any Subsidiary, (ii) all transactions related thereto
are consummated in accordance with applicable law, (iii) the business of such
Person, or such assets, as the case may be, constitute a business permitted by
Section 6.03(b), (iv) with respect to each such purchase or other acquisition,
all actions required to be taken with respect to such newly created or acquired
Subsidiary or assets in order to satisfy the requirements of Section 5.14 shall
have been taken (or arrangements for the taking of such actions satisfactory to
the Administrative Agent shall have been made), (v) the aggregate consideration
paid therefor, together with the aggregate consideration paid for any other such
purchase or acquisition consummated after the Effective Date in reliance on
Section 6.04(l) and then outstanding (including, in each case, Indebtedness
assumed or Guaranteed in connection therewith (but excluding Indebtedness
remaining outstanding following such purchase or acquisition in reliance on
Section 6.01(vii)), all obligations in respect of deferred purchase

 

26

 



 

--------------------------------------------------------------------------------

price (including obligations under any purchase price adjustment but excluding
earnout or similar payments) and all other consideration payable in connection
therewith (including payment obligations in respect of noncompetition agreements
or other arrangements representing acquisition consideration)) shall not exceed
(x) $50,000,000 or (y) so long as both immediately before and after giving pro
forma effect thereto, (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (B) the Adjusted Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Investment is to occur is
at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time), (C) Availability (determined on a Pro Forma
Basis) shall for the period of 20 consecutive Business Days ending on and
including the date of such Investment have been not less than the greater of (1)
40% of the Total Commitment and (2) $400,000,000, and (D) no Loan shall be
outstanding, $200,000,000, and (vi) at the time of and immediately after giving
effect to any such purchase or other acquisition on a pro forma basis, (A) no
Default shall have occurred and be continuing, (B) a Cash Dominion Period shall
not be continuing, (C) the Fixed Charge Coverage Ratio (determined on a Pro
Forma Basis) for the Test Period then in effect shall be not less than 1.10 to
1.00 and (D) the Company shall have delivered to the Administrative Agent a
certificate of its Chief Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause (vi)(C) above.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)   Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws;

(d)   deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)   judgment liens in respect of judgments that do not constitute an Event of
Default;

(f)   easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties or any of their Subsidiaries;

(g)   banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and

 

27

 



 

--------------------------------------------------------------------------------

are not subject to restrictions on access by Loan Parties or any of their
Subsidiaries in excess of those required by applicable banking regulations;

(h)   Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations

(i)   any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority

(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program; and

(k)   Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Loan Parties and their Subsidiaries in the ordinary course
of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together
with, if applicable, one of the aforementioned forms duly completed from each
direct or indirect beneficial owner of such Fee Receiver) or any successor
thereto that entitle such Fee Receiver to a complete exemption from U.S.
withholding tax on such payments (provided that, in the case of the Internal
Revenue Service Form W-8BEN, a Fee Receiver providing such form shall qualify as
a Permitted Fee Receiver only if such form establishes such exemption on the
basis of the “business profits” or “other income” articles of a tax treaty to
which the United States is a party and provides a U.S. taxpayer identification
number), in each case together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine whether such Fee Receiver is entitled to such complete exemption.

“Permitted Holders” means (a) Mr. Don Tyson, (b) “members of the same family” of
Mr. Don Tyson as defined in Section 447(e) of the Code and (c) any entity
(including, but not limited to, any partnership, corporation, trust or limited
liability company) in which one or more individuals described in clauses (a) and
(b) hereof possess over 50% of the voting power or beneficial interests.

“Permitted Investments” means:

(a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)   investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;

 

28

 



 

--------------------------------------------------------------------------------

(c)   investments in certificates of deposit, overnight bank deposits,
repurchase agreements, reverse repurchase agreements, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)   money market funds invested in short-term securities rated at least as
provided in clause (b) above; and

(e)   in the case of any Foreign Subsidiary, other short-term investments that
are liquid and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

“Permitted Lakeside Disposition” means the disposition of the packing, feedyard
and fertilizer assets of Lakeside Farm Industries Ltd and its subsidiaries,
Lakeside Feeders ULC and Lakeside Feeders Partnership, to XL Foods Inc. and/or
its Affiliates.

“Permitted Liens” means with respect to (a) all Collateral owned by TFM or any
of its Subsidiaries, Liens created under the Security Agreement securing the TFM
Notes, (b) Accounts, Liens permitted under clauses (a), (e), (h) and (i) of the
definition of Permitted Encumbrances and Section 6.02(i), (c) Inventory, Liens
permitted under clauses (a), (b), (d), (e), (h), (i) and (j) of the definition
of Permitted Encumbrances and Section 6.02(a)(i), (d) Cash, Liens permitted
under clauses (a), (c), (e), (f), (g), (h) and (i) of the definition of
Permitted Encumbrances and Section 6.02(a)(i), (xiii) and (xiv) and (e) any
other Collateral, Liens permitted under clauses (a)(ii) through (v) of Section
6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by any Borrower or
any ERISA Affiliate.

“Prepayment Event” means:

(a)   any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in paragraph (a) through (j) of Section 6.05;

(b)   any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party, except to the extent the proceeds relating to such
event are required to be disbursed or applied pursuant to an agreement or
applicable law in a manner that is inconsistent with Section 2.11(d); or

(c)   the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Primary Account Debtor” means the single Person that as of the Effective Date
is Account Debtor under Accounts in an aggregate amount representing more than
10% of the aggregate amount of all Accounts of all Loan Parties as of the
Effective Date.

 

29

 



 

--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period (it being understood
that, in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Protective Advance” has the meaning assigned to such term in Section 2.05(a).

“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Receivables Securitization Facility” means the accounts receivable
securitization established by the Company in an aggregate principal amount of up
to $750,000,000 consisting of (a) that Receivables Transfer Agreement and (b)
that certain Receivables Purchase Agreement dated as of October 17, 2001, as
amended, among the Company and certain Subsidiaries of the Company, as sellers
thereunder and Tyson Receivables Corporation, as purchaser thereunder.

“Receivables Transfer Agreement” means the Amended and Restated Receivables
Transfer Agreement dated as of August 16, 2002, as amended, by and among Tyson
Receivables Corporation, a Delaware corporation and wholly-owned subsidiary of
the Company, the Company, JPMorgan Chase Bank, N.A. as administrative agent and
certain other persons that are parties thereto.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness (except to the
extent used to finance accrued interest and premium (including tender or
makewhole premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (b) the maturity of such Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date that is six months after the
Commitment Termination Date; (d) such Refinancing Indebtedness shall not
constitute an obligation of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Company if the

 

30

 



 

--------------------------------------------------------------------------------

Company shall not have been an obligor in respect of such Original Indebtedness,
and, in each case, shall constitute an obligation of such Subsidiary or of the
Company only to the extent of their obligations in respect of such Original
Indebtedness, except that Refinancing Indebtedness in respect of the 2011 Notes
may be Guaranteed by any Subsidiary Loan Party; (e) if such Original
Indebtedness shall have been expressly subordinated to the Obligations, such
Refinancing Indebtedness shall also be expressly subordinated to the Obligations
on terms not less favorable in any material respect to the Lenders; and (f) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof) or
by any Lien having a higher priority in respect of the Obligations than the Lien
that secured such Original Indebtedness; provided that the Refinancing
Indebtedness for the TFM Notes shall not be secured by any Lien on any asset
included in the Collateral.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rent or Collateral Access Reserve” means with respect to any facility,
warehouse, distribution center, regional distribution center or depot where any
Eligible Inventory subject to Liens arising by operation of law is located and
with respect to which no Collateral Access Agreement is in effect, a reserve
equal to (a) in the case of any leased location, three months’ rent at such
facility, warehouse, distribution center, regional distribution center or depot,
and (b) in the case of any other such location, an amount determined by the
Administrative Agent in its Permitted Discretion in respect of the liabilities
owed to the applicable bailee or warehouseman.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits with respect to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of Credit Exposures and
unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain with respect to the
Collateral, any Account Debtor or any Loan Party. Reserves shall be established
upon not less than three Business Days’ prior notice to the Company and applied
without duplication of other Reserves or eligibility standards.

“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of the Company but, in any

 

31

 



 

--------------------------------------------------------------------------------

event, with respect to financial matters, the foregoing person that is
responsible for preparing the financial statements and reports delivered
hereunder.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in a Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in a Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing. Payments made by the
Company in connection with the exercise of “cashless” options by directors,
officers, employees or consultants of the Company and the Subsidiaries in
respect of tax withholdings shall not constitute “Restricted Payments”.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Lender” means a Lender with a Commitment or, if the Commitments have
terminated or expired, a Lender with Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Company or any Subsidiary and is leased by the Company or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“SEC Filing” has the meaning assigned to such term in Section 3.11.

“Secured Debt Basket Usage” means, at any time, the sum of (a) the excess of the
Total Commitment at such time over $1,000,000,000, (b) the aggregate principal
amount of Indebtedness Incurred in reliance on clause (xviii) of Section 6.01
and then outstanding that is secured by a Lien on any asset of the Company or
any Subsidiary and (c) the aggregate amount of Sale/Leaseback Transactions
consummated in reliance on clause (c) of Section 6.06 and then outstanding.

“Secured Obligations” means (a) all Additional Obligations and (b) all
Obligations.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.

 

32

 



 

--------------------------------------------------------------------------------

“Security Agreement” means that certain Guarantee and Collateral Agreement,
dated as of the date hereof, among the Loan Parties, the Company and the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders.

“Senior Notes” means (a) the senior unsecured notes due 2014 issued by the
Company on the Effective Date in a public offering or in a Rule 144A or other
private placement and (b) any substantially identical senior notes that are
registered under the Securities Act of 1933, as amended, and issued in exchange
for the senior notes described in clause (a) of this definition.

“Senior Notes Document” means any agreement or instrument governing or
evidencing the Senior Notes.

“Settlement” has the meaning set forth in Section 2.04(d).

“Settlement Date” has the meaning set forth in Section 2.04(d).

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. Unless otherwise specified, “Subsidiary” means
any direct or indirect subsidiary of the Company. Notwithstanding the foregoing,
neither Dynamic Fuels LLC nor Cactus Argentina S.A. shall be a “Subsidiary” for
any purpose under the Loan Documents.

“Subsidiary Borrower” means each wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.21, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Security
Agreement.

“SunTrust Collateral Account” means any account established to hold the proceeds
of a drawing on a Letter of Credit issued to support the SunTrust Letter of
Credit.

“SunTrust Letter of Credit” means the irrevocable, direct-pay letter of credit
in the amount of $101,315,069, which is Irrevocable Letter of Credit No.
F852946, issued by SunTrust Bank on

 

33

 



 

--------------------------------------------------------------------------------

October 21, 2008, for the account of Tyson, and in favor of The Bank of New York
Mellon Trust Company, N.A.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing at least 75% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means the parties identified as “Co-Syndication Agents” on
the cover page to this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.

“Test Period” means, at any time, the most recent period of 12 consecutive
fiscal months of the Company ended on or prior to such time (taken as one
accounting period) for which a computation of the Fixed Charge Coverage Ratio
has been (or was required to be or, absent clause (A) of Section 6.12(b), would
have been required to be) delivered pursuant to Section 6.12(b).

“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.

 

34

 



 

--------------------------------------------------------------------------------

“TFM 2010 Notes” means the 7.95% Senior Notes due February 1, 2010 of TFM.

“TFM 2026 Notes” means the 7.125% Senior Notes due February 1, 2026 of TFM.

“TFM Indenture Obligations” has the meaning set forth in the Security Agreement.

“TFM Notes” means the TFM 2010 Notes and the TFM 2026 Notes.

“TFM Notes Account” means, initially, a blocked cash collateral account
maintained with the Administrative Agent into which cash proceeds of the Senior
Notes in an amount not less than the aggregate principal amount of the TFM 2010
Notes will be deposited on the Effective Date, and thereafter “TFM Notes
Account” shall mean collectively such blocked cash collateral accounts as shall
from time to time be maintained with the Administrative Agent or other Lenders
or Affiliates of Lenders holding cash and Permitted Investments in an amount not
less than the aggregate principal amount of the TFM 2010 Notes.

“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof,
the continuation or issuance of Letters of Credit hereunder and the creation and
perfection of the Liens created by the Collateral Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.S.” means the United States of America.

“U.S. Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Voting Participant” has the meaning assigned to such term in
Section 9.04(c)(iv).

“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(iv).

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Company.

 

35

 



 

--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision (including any definition) hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In the event that the historical accounting practices, systems or
reserves relating to the components of the Borrowing Base are modified in a
manner that is adverse to the Lenders in any material respect, the Borrowers
will give the Administrative Agent prompt notice thereof.

SECTION 1.05. Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.06 or under paragraph (f), (g) or (k) of Article VII,
all amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01, 6.02 or 6.06 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections. For purposes of
any determination under Section 6.04 or 6.05, the amount of each Investment,
disposition or other applicable transaction

 

36

 



 

--------------------------------------------------------------------------------

denominated in a currency other than dollars shall be translated into dollars at
the currency exchange rate in effect on the date such Investment, disposition or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Company.

ARTICLE II

 

The Credits

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Subsidiary Borrowers from time to time during the Availability Period if after
giving affect to each such Revolving Loan: (a) such Lender’s Credit Exposure
would not exceed such Lender’s Commitment and (b) the aggregate Credit Exposures
would not exceed the lesser of (i) the Total Commitment and (ii) the Borrowing
Base, subject to the Administrative Agent’s authority, in its sole discretion,
to make Protective Advances pursuant to the terms of Section 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. All Loans shall be
made in dollars.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
or Protective Advance) shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with their respective
Commitments. Any Swingline Loan and any Protective Advance shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company, on behalf of the
applicable Borrower, may request in accordance herewith. Each Swingline Loan and
Protective Advance shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Swingline Loan shall be in an amount that is not less than $500,000. Borrowings
of more than one Class and Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten Eurocurrency
Borrowings outstanding. Notwithstanding anything to the contrary in this Section
2.02(c), an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the Total Commitment.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date.

 

37

 



 

--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile or other
electronic transmission to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit E signed by the Company (on behalf
of itself or the relevant Borrower). Each such telephonic and written Borrowing
Request shall specify the following information:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07;
and

(vii) that as of such date the conditions set forth in Sections 4.02(a), (b) and
(c) are satisfied.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers,
from time to time during the Availability Period if, after giving effect
thereto, (i) the aggregate principal amount of outstanding Swingline Loans shall
not exceed $50,000,000 and (ii) the total Credit Exposures shall not exceed the
lesser of (x) the Total Commitment and (y) the Borrowing Base, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone not later than 12:00 noon, New
York City time, on the day of such proposed Swingline Loan. Each such telephonic
request shall be confirmed promptly by facsimile or other electronic
transmission to the Administrative Agent. Each such notice shall be irrevocable
and shall specify the name of the relevant Borrower, the requested date of the
Swingline Loan (which shall be a Business Day), the amount

 

38

 



 

--------------------------------------------------------------------------------

of the requested Swingline Loan and the location and number of such Borrower’s
account to which funds are to be disbursed. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company or the relevant Borrower. The Swingline Lender shall make each Swingline
Loan available to the relevant Borrower by means of a credit to the general
deposit account of such Borrower maintained with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f), by remittance to the relevant
Issuing Lender).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the relevant Borrower (or
other party on behalf of the relevant Borrower) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as the case may be, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon, New York City time on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline

 

39

 



 

--------------------------------------------------------------------------------

Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.07.

SECTION 2.05. Protective Advances. (a) Any provision of this Agreement to the
contrary notwithstanding (but subject to the limitations set forth below in this
Section), the Administrative Agent is authorized by the Borrowers and the
Lenders, in its sole discretion (but with absolutely no obligation), and whether
or not the conditions precedent set forth in Section 4.02 have been satisfied,
to make Loans to the Borrowers, on behalf of the Revolving Lenders, in amounts
that exceed Availability, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any such Loans are herein referred
to collectively as “Protective Advances”), it being agreed that no Protective
Advance shall result in a Default due to the Borrowers’ failure to comply with
Section 2.01 or Section 4.02 for so long as such Protective Advance remains
outstanding in accordance with the terms of this Section, but solely with
respect to the amount of such Protective Advance. Protective Advances shall be
secured by the Liens in favor of the Administrative Agent (for the benefit of
the Secured Parties) in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The authority of the
Administrative Agent to make Protective Advances is limited to an aggregate
amount not to exceed 5% of the Total Commitment at any time, and no Protective
Advance shall cause any Lender’s Credit Exposure to exceed its Commitment,
provided that the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make Protective Advances (it being agreed that any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). At any time that the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.05(b).

(b) Upon the making of a Protective Advance by the Administrative Agent, each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance equal to its Applicable Percentage of such Protective
Advance. The Administrative Agent may, at any time, require the Revolving
Lenders to fund their participations in any Protective Advance. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender such Lender’s Applicable
Percentage of all payments of principal and interest (to the extent accrued on
or after such date) and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

SECTION 2.06. Letters of Credit. (a) Subject to the terms and conditions set
forth herein, in addition to the Loans provided for herein, from time to time
during the Availability Period, a Borrower may request any Issuing Lender to
issue Letters of Credit denominated in dollars for the account of such Borrower.
Each Letter of Credit shall be in such form as shall be acceptable to the
Administrative Agent and the relevant Issuing Lender in its reasonable
determination.  Letters of Credit issued hereunder shall constitute utilization
of the Commitments.

 

40

 



 

--------------------------------------------------------------------------------

(b) (i) To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), a Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the relevant Issuing Lender of such Letter of
Credit) to such Issuing Lender and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, that such
Letter of Credit is to be denominated in dollars, the name of the account party
(which shall be a Borrower or a Subsidiary and a Borrower as co-applicants), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  It is
understood that the reinstatement of all or a portion of a Letter of Credit in
accordance with the terms thereof following a drawing thereunder shall not
constitute an amendment, renewal or extension of such Letter of Credit. If
requested by such Issuing Lender, such Borrower also shall submit a letter of
credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, any Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(ii) On the Effective Date, each Issuing Lender that has issued an Existing
Letter of Credit shall be deemed, without further action by any party hereto, to
have granted to each Revolving Lender and each Revolving Lender shall be deemed
to have purchased from such Issuing Lender a participation in such Existing
Letter of Credit in accordance with paragraph (e) below. The applicable Issuing
Lenders and the Lenders that were also party to the Existing Credit Agreement
agree that concurrently with such grant, the participations in the Existing
Letters of Credit granted to such lenders under the Existing Credit Agreement
shall be automatically canceled without further action by any of the parties
thereto. On and after the Effective Date, each Existing Letter of Credit shall
constitute a Letter of Credit for all purposes hereof.

(c) A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate
LC Exposure would not exceed the greater of (A) $500,000,000 and (B) 50% of the
Total Commitment and (ii) the sum of the total Credit Exposures would not exceed
the lesser of (x) the Borrowing Base and (y) the Total Commitment.

(d) No Letter of Credit shall have a stated expiry date that is later than the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Commitment Termination Date; provided that any Letter
of Credit with a one-year tenor may provide for the renewal thereof for
additional one year periods (which shall in no event extend beyond the date
referred to in clause (ii) above) under customary “evergreen” provisions.

(e) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) by any Issuing Lender, and without any further
action on the part of such Issuing Lender of such Letter of Credit or the
Lenders, such Issuing Lender hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter

 

41

 



 

--------------------------------------------------------------------------------

of Credit.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of a notice as
provided for in the final paragraph of Section 2.06(f), to pay to the
Administrative Agent, for the account of the relevant Issuing Lender of each
Letter of Credit such Lender’s Applicable Percentage of the amount of each LC
Disbursement made by such Issuing Lender promptly upon the request of such
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the relevant Borrower or at any time after any
reimbursement payment is required to be refunded to such Borrower for any
reason.  Such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each such payment shall be made in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to the next following paragraph, the Administrative Agent
shall distribute such payment to such Issuing Lender or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Lender, then to such Lenders and such Issuing Lender as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Lender for any LC Disbursement shall not constitute a Loan and shall not
relieve the relevant Borrower of its obligation to reimburse such
LC Disbursement.

(f) If an Issuing Lender shall make any LC Disbursement in respect of a Letter
of Credit, the relevant Borrower shall reimburse such Issuing Lender in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time (or, in the
case of an LC Disbursement that is being funded with an ABR Borrowing or
Swingline Loan, 2:00 p.m., New York City time), on (i) the Business Day that the
relevant Borrower receives notice that such LC Disbursement has been made, if
such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time; provided that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with all or any portion of an ABR Borrowing or a Swingline
Loan, as applicable, in an amount permitted under Section 2.02(c) and, to the
extent so financed, the relevant Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan (or the applicable portion thereof). Each such payment shall be made to the
relevant Issuing Lender in dollars and in immediately available funds.

If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.

(g) Each Borrower’s obligations to reimburse LC Disbursements as provided in
Section 2.06(f) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged or fraudulent or any statement therein being untrue or inaccurate in
any respect, (iii) payment by any Issuing Lender under

 

42

 



 

--------------------------------------------------------------------------------

a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, (iv) any lien or
security interest granted to, or in favor of, the Administrative Agent or any of
the Lenders as security for any of such reimbursement obligations shall fail to
be perfected, (v) the occurrence of any Default, (vi) the existence of any
proceedings of the type described in paragraph (h) or (i) of Article VII with
respect to any other Loan Party, (vii) any lack of validity or enforceability of
any of such reimbursement obligations against any other Loan Party, or
(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):

(i) an Issuing Lender of a Letter of Credit may accept documents that appear on
their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and

(ii) an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.

(h) Upon presentation of documents with respect to a demand for payment under a
Letter of Credit, each Issuing Lender in respect of such Letter of Credit shall
(i) promptly notify the Administrative Agent, the Company and (if different) the
relevant Borrower by telephone (confirmed by facsimile) of such demand for
payment, (ii) promptly following its receipt of such documents, examine all
documents purporting to represent a demand for payment under a Letter of Credit
and (iii) promptly after such examination notify the Administrative Agent, the
Company and (if different) the relevant Borrower by telephone (confirmed by
facsimile) whether the Issuing Lender has made or will make an LC Disbursement
under such Letter of Credit; provided that any failure to give or delay in
giving any such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Lender and the Lenders with respect to any such
LC Disbursement as provided in Section 2.06(f).

 

43

 



 

--------------------------------------------------------------------------------

(i) If any Issuing Lender shall make any LC Disbursement, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding,
the date that such Borrower reimburses such LC Disbursement at the rate per
annum then applicable to ABR Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(d) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.

(j) An Issuing Lender may be added, or an existing Issuing Lender may be
terminated, under this Agreement at any time by written agreement between the
Company, the Administrative Agent and the relevant Issuing Lender.  The
Administrative Agent shall notify the Lenders of any such addition or
termination.  At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being terminated.  From and after the effective date of any such
addition, the new Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter.  References herein to the term “Issuing Lender” shall be
deemed to refer to each new Issuing Lender or to any previous Issuing Lender, or
to such new Issuing Lender and all previous Issuing Lenders, as the context
shall require. After the termination of an Issuing Lender hereunder, the
terminated Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
termination, but shall not be required to issue any new Letters of Credit or to
renew or extend any such outstanding Letters of Credit.

(k) If either (i) an Event of Default shall have occurred and be continuing and
the Company receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph or (ii) any of the other
provisions of this Agreement require cash collateralization, the Company shall
deposit within one Business Day after notice from the Administrative Agent of
the requirement thereof into an account established and maintained on the books
and records of the Administrative Agent, which account may be a “securities
account” (within the meaning of Section 8-501 of the UCC as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Secured Parties (the “LC Collateral Account”), an amount in immediately
available funds in Dollars equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such amount shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in paragraph (h) or (i) of
Article VII. Such deposits shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement and for the payment and
performance of the Secured Obligations, and for this purpose the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account, the LC Collateral Account shall
be subject to a Deposit Account Control Agreement and each Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Secured Parties in the LC Collateral Account and in any financial assets (as
defined in the UCC) or other property held therein. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent (in accordance with
its usual and customary practices for investments of this type) and at the
Borrowers’ risk and reasonable expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account. Moneys and financial assets in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Lender for LC Disbursements for which it has not been reimbursed and,

 

44

 



 

--------------------------------------------------------------------------------

to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other Secured Obligations. The Administrative Agent shall
cause all such cash collateral (to the extent not applied as aforesaid) to be
returned to the Company within three Business Days after (A) in the case of
clause (i) above, the applicable Event of Default shall have been cured or
waived (so long as no other Event of Default has occurred and is continuing at
such time) or (B) in the case of clause (ii) above, such cash collateral shall
no longer be required pursuant to the applicable provision hereof.

(l) Each of the letters of credit outstanding under the Existing Credit
Agreement and listed on Schedule 2.01 shall automatically, and without any
action on the part of any Person, be deemed a Letter of Credit issued and
continued hereunder as of the Effective Date.

(m) Unless otherwise requested by the Administrative Agent, each Issuing Lender
shall (i) provide to the Administrative Agent copies of any notice received from
any Borrower pursuant to Section 2.06(b) no later than the Business Day after
receipt thereof and (ii) report in writing to the Administrative Agent (A) on
the first Business Day of each week, the activity for each day during the
immediately preceding week in respect of Letters of Credit issued by it,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (B) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof changed), and no Issuing Lender shall be permitted to issue, amend,
renew or extend such Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such issuance, amendment,
renewal or extension is then permitted by the terms of this Agreement, (C) on
each Business Day on which such Issuing Lender makes any LC Disbursement, the
date of such LC Disbursement and the amount and currency of such LC Disbursement
and (D) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, in the case
of an ABR Loan, 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly, and in no event later than 3:00 p.m., New York
City time, crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Company in the applicable Borrowing Request, provided that ABR
Revolving Loans made to finance the reimbursement of a Protective Advance shall
be retained by the Administrative Agent or, to the extent that the Revolving
Lenders have made payments pursuant to Section 2.05 to reimburse the
Administrative Agent in respect of any such Protective Advance, respectively,
remitted by the Administrative Agent to such Revolving Lenders as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance

 

45

 



 

--------------------------------------------------------------------------------

upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrowers agree (jointly
and severally with each other Borrower, but severally and not jointly with the
applicable Lenders) to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Loan. If such Lender pays such amount to the Administrative Agent, then
such amount (less interest) shall constitute such Lender’s Loan included in such
Borrowing. With respect to any share of a Borrowing not made available by a
Lender as contemplated above, if such Lender subsequently pays its share of such
Borrowing to the Administrative Agent, then the Administrative Agent shall
promptly repay any corresponding amount paid by the relevant Borrower to the
Administrative Agent as provided in this paragraph (including interest thereon
to the extent received by the Administrative Agent); provided that such
repayment to such Borrower shall not operate as a waiver or any abandonment of
any rights or remedies of such Borrower with respect to such Lender.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, the applicable Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Company, on behalf of the
applicable Borrower, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Company was requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or by other electronic transmission to
the Administrative Agent of a written Interest Election Request substantially in
the form of Exhibit F signed by the Company (on behalf of itself or the
applicable Borrower) or the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

46

 



 

--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company or the Subsidiary Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Revolving Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, all Commitments shall terminate on the Commitment
Termination Date.

(b) The Company, on behalf of the Borrowers, may at any time terminate, without
premium or penalty (other than, with respect to Eurocurrency Borrowings,
payments that may become due under Section 2.16), the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the payment in full of the accrued and unpaid fees and
(iii) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon. The Company, on behalf of the
Borrowers, may from time to time reduce, without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16), the Commitments, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $25,000,000 and (ii) the Company shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Credit Exposures
would exceed the Total Commitment. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under this paragraph at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this paragraph shall be irrevocable,
provided that a notice of termination or reduction of Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

47

 



 

--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Commitment Termination Date, (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Commitment
Termination Date and the date that is the seventh day (or if such day is not a
Business Day, the next succeeding Business Day) after such Swingline Loan is
made, and (iii) to the Administrative Agent the then unpaid principal amount of
each Protective Advance on the earliest of (A) the Commitment Termination Date,
(B) the day that is 30 days after the making of such Protective Advance (or if
such day is not a Business Day, the next succeeding Business Day) and (C) demand
by the Administrative Agent, provided that on each date that a Revolving
Borrowing is made by the Company or any Subsidiary Borrower, the Company or such
Subsidiary Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

(b) On each Business Day during any Cash Dominion Period, except to the extent
that during a continuing Event of Default the Administrative Agent elects, or
the Required Lenders direct, amounts to be applied as set forth in Section
2.18(c), the Administrative Agent shall apply all immediately available funds
credited to the Collection Account (other than any amounts required under the
Security Agreement to be applied to or held as collateral for the TFM Indenture
Obligations) and the Administrative Agent may, in its Permitted Discretion,
apply other amounts contained in deposit accounts and securities accounts
subject to Deposit Account Control Agreements and Securities Account Control
Agreements, in each case, first to prepay any Protective Advances that may be
outstanding, pro rata, second to prepay any Swingline Loans that may be
outstanding, third to prepay any Revolving Loans that may be outstanding, it
being understood that any prepayments of Revolving Loans shall be applied in
accordance with Section 2.18(c) and fourth to cash collateralize outstanding LC
Exposure in the manner provided in Section 2.06(k). If the Borrowers are
required to provide (and have provided the required amount of) cash collateral
pursuant to this Section 2.10(b), the amount of such cash collateral (to the
extent not otherwise required to be maintained by any other provision of this
Agreement) shall be returned to the Borrowers within two Business Days after the
last day of such Cash Dominion Period.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, (iv)
the amount of any sum received by the Administrative Agent hereunder for the
account of any Issuing Lender and (v) the application or disbursement by the
Administrative Agent of any amounts pursuant to this Agreement or any other Loan
Document.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.

(f) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such

 

48

 



 

--------------------------------------------------------------------------------

Lender a promissory note, substantially in the form of Exhibit I, payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16) any Borrowing in whole or in part, subject to the requirements of
this Section.

(b) Except for Protective Advances permitted under Section 2.05, in the event
and on each occasion that the aggregate Credit Exposures of the Lenders exceed
the lesser of (i) the Total Commitment and (ii) the Borrowing Base, the
Borrowers shall prepay Revolving Borrowings and/or Swingline Borrowings in an
aggregate amount equal to such excess; provided that if the aggregate principal
amount of Revolving Borrowings and Swingline Borrowings then outstanding is less
than the amount of such excess (because LC Exposure constitutes a portion
thereof), the Borrowers shall deposit an amount in cash equal to such excess in
the LC Collateral Account. If the Borrowers are required to provide (and have
provided the required amount of) cash collateral pursuant to this Section
2.11(b) and such excess is subsequently reduced, cash collateral in an amount
equal to the lesser of (x) any such reduction and (y) the amount of such cash
collateral (to the extent not applied as set forth in Section 2.06(k)) shall be
returned to the Borrowers within two Business Days after such reduction.

(c) Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Company
shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.

(d) In the event and on each occasion that, during any Cash Dominion Period, any
Net Proceeds are received by or on behalf of any Loan Party in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Proceeds are
received, prepay Revolving Loans or Swingline Loans (without a corresponding
reduction in the Total Commitment) and, after all such Loans have been repaid,
cash collateralize outstanding LC Exposure, in an aggregate amount equal to 100%
of such Net Proceeds, in each case to the extent such Net Proceeds have not been
deposited into the Collection Account for application by the Administrative
Agent in accordance with the Security Agreement. If the Borrowers are required
to provide (and have provided the required amount of) cash collateral pursuant
to this Section 2.11(d), the amount of such cash collateral (to the extent not
otherwise required to be maintained by any other provision of this Agreement)
shall be returned to the Borrowers within two Business Days after the last day
of such Cash Dominion Period.

(e) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile or by other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, set forth a reasonably
detailed calculation of the amount of such prepayment, provided that a notice of
optional prepayment may state that such notice is conditioned upon the
effectiveness of other

 

49

 



 

--------------------------------------------------------------------------------

credit facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Promptly following receipt
of any such notice (other than a notice relating solely to Swingline Loans) the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the daily unused amount of the Commitment of
such Lender during the period from and including the Effective Date to but
excluding the Commitment Termination Date. Accrued commitment fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the Commitment Termination Date, commencing on the first
such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender (and the Swingline Exposure of such Lender and its Applicable
Percentage of the aggregate principal amount of Protective Advances shall be
disregarded for such purpose).

(b) The Company agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Commitment Termination Date and the date on which such Lender ceases to have LC
Exposure.

(c) The relevant Borrower with respect to each Letter of Credit agrees to pay to
the Issuing Lender of such Letter of Credit (i) a fronting fee, which shall
accrue at a rate per annum separately agreed by the Company and such Issuing
Lender, on the average daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which there ceases to be any
such LC Exposure under such Letter of Credit and (ii) such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
such Letter of Credit or processing of drawings thereunder.

(d) Participation fees and fronting fees accrued through and including the last
day of each calendar month shall be payable on the third Business Day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the Commitment Termination Date and any such fees accruing after the Commitment
Termination Date shall be payable on demand.  Any other fees payable to any
Issuing Lender pursuant to paragraph (c) above shall be payable at the times
separately agreed upon between the Company or the relevant Borrower and such
Issuing Lender or otherwise within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

50

 



 

--------------------------------------------------------------------------------

(e) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Company and the Administrative Agent.

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, in accordance with this Section 2.12. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments, provided
that (i) interest accrued pursuant to paragraph (c) or (d) of this Section shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Revolving Loan prior to the Commitment
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such

 

51

 



 

--------------------------------------------------------------------------------

Lenders (or Lender) of making or maintaining their respective Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Revolving
Borrowing (unless prepaid) shall be converted to, or continued as, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing, provided that following the
first day that such condition shall cease to exist, such Borrowings may be made
as or converted to Eurocurrency Borrowings at the request of and in accordance
with the elections of the applicable Borrower.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan or similar requirement against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted Eurocurrency Rate) or any Issuing Lender;

(ii) subject any Lender or the Issuing Lender to any (or any increase in any)
Other Connection Taxes with respect to this Agreement or any other Loan
Document, any Letter of Credit, or any participation in a Letter of Credit or
any Loan made or Letter of Credit issued by it, except any such Taxes imposed on
or measured by its net income or profits (however denominated) or franchise
Taxes imposed in lieu of net income or profits Taxes; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost, or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan, or in the case of clause
(ii), any Loan, (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Lender of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Lender hereunder (whether
of principal, interest or otherwise), then, upon the request of such Lender or
such Issuing Lender, as the case may be, the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered to the extent resulting from any of the foregoing.

(b) If any Lender or any Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing

 

52

 



 

--------------------------------------------------------------------------------

Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered due to such Change in Law.

(c) A certificate of a Lender or an Issuing Lender setting forth in reasonable
detail calculations of the amount or amounts necessary to compensate such Lender
or such Issuing Lender or their respective holding companies, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Company and shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(f) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Company’s receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent
(as defined below)) requires the deduction or withholding of any Indemnified Tax
from any such payment (including, for the avoidance of doubt, any such deduction
or withholding required to be made by the applicable Loan Party or the
Administrative Agent, or, in the case of any Lender that is treated as a
partnership for U.S. Federal income tax purposes, by such Lender for the

 

53

 



 

--------------------------------------------------------------------------------

account of any of its direct or indirect beneficial owners), the applicable Loan
Party, the Administrative Agent, the Lender or the applicable direct or indirect
beneficial owner of a Lender (any such person a “Withholding Agent”) shall make
such deductions and timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions for
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, any Issuing Lender or its
beneficial owner, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.

(b) Without limiting the provisions of Section 2.17(a) above, the Loan Parties
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender and Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes payable by
the Administrative Agent, such Lender (or its beneficial owner) or the Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Loan Parties under any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any Excluded Taxes attributable to such
Lender that are payable by the Administrative Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.

(e) As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. Federal withholding tax, the
completion, execution and

 

54

 



 

--------------------------------------------------------------------------------

submission of such forms shall not be required if in the Foreign Lender’s
judgment such completion, execution or submission would subject such Foreign
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Foreign Lender.

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Borrower, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit L to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of such Lender’s legal inability to do so.

(g) Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Company and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.

 

55

 



 

--------------------------------------------------------------------------------

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by any
Borrower pursuant to this Section), it shall pay to such Borrower an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Indemnified Taxes) of the
Administrative Agent, the Issuing Lender or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Borrower, upon the
request of the Administrative Agent, the Issuing Lender or such Lender, agrees
to repay the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Issuing Lender or such Lender in the
event the Administrative Agent, the Issuing Lender or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will any Issuing Lender or
Lender be required to pay any amount to any Borrower the payment of which would
place the Issuing Lender or such Lender in a less favorable net after-Tax
position than the Issuing Lender or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause shall not be construed to require the
Administrative Agent, the Issuing Lender or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.

(i) Each party’s obligations under this Section 2.17 shall survive termination
of the Loan Documents and payment of any obligations thereunder.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees or reimbursements of LC Disbursements,
or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03, or otherwise) at
or prior to the time expressly required hereunder or under any other Loan
Document for such payment (or, if no such time is expressly required, prior to
12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York or at such other address that
the Administrative Agent shall advise the Company in writing, except payments to
be made directly to an Issuing Lender or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under any Loan Document shall be made in dollars. At all times during a Cash
Dominion Period, solely for purposes of determining the amount of Loans
available for borrowing purposes, checks (in addition to immediately available
funds applied pursuant to Section 2.10(b)) from collections of items of payment
and proceeds of any Collateral shall be applied in whole or in part against the
Obligations on the Business Day after receipt, subject to actual collection.

(b) Prior to any repayment of any Borrowings hereunder (other than the repayment
in full of all outstanding Borrowings on the scheduled date of such repayment),
the Borrowers shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection at the times and on the days provided in Section 2.11(e);

 

56

 



 

--------------------------------------------------------------------------------

provided that each repayment of Borrowings shall be applied to repay any
outstanding ABR Borrowings before any other Borrowings.  If a Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid (in
accordance with the immediately preceding sentence) or prepaid (in accordance
with Section 2.11), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first).  Each repayment or prepayment of
a Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Any proceeds of Collateral or any other amounts received by the
Administrative Agent in accordance with this Agreement or another Loan Document
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers), (B) a mandatory prepayment under Section 2.11(which
shall be applied in accordance with Section 2.11), (C) amounts to be used to
cash collateralize LC Exposures, (D) amounts to be applied from the Collection
Account during any Cash Dominion Period (which shall be applied in accordance
with Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall (except to the extent required under the terms of the Security
Agreement to be paid or held for payment to the TFM Noteholders or their trustee
or other representative) be applied ratably to the Secured Obligations as
follows: first, to pay any fees, indemnities, or expense reimbursements then due
to the Administrative Agent, any Issuing Lender or the Swingline Lender under
any Loan Document (other than in connection with Additional Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Loan Parties (other than in connection with Additional Obligations), third,
to pay interest due in respect of the Protective Advances, fourth, to pay the
principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) or unreimbursed LC
Disbursements ratably, sixth, to prepay principal on the Loans (other than the
Protective Advances) and unreimbursed LC Disbursements ratably, seventh, to the
payment of any other Secured Obligations (other than Additional Obligations) due
to the Administrative Agent or any Lender from the Loan Parties, eighth, to pay
an amount to the Administrative Agent equal to one hundred five percent (105%)
of the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, and ninth to the payment of any
amounts owing with respect to Additional Obligations that constitute Secured
Obligations. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Company, or unless an Event of Default has
occurred and is continuing, neither the Administrative Agent nor any Lender
shall apply any payment that it receives to a Eurocurrency Loan, except (x) on
the expiration date of the Interest Period applicable to any such Eurocurrency
Loan or (y) in the event, and only to the extent, that there are no outstanding
ABR Loans and, in any such event, the Borrowers shall pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations in accordance with the terms of this Agreement.

(d) Except to the extent otherwise provided herein:  (i) subject to the last
sentence of Section 2.03, each Revolving Borrowing shall be made from the
Lenders, each payment of commitment fees under Section 2.12(a) shall be made for
the accounts of the Lenders, and each termination or reduction of the
Commitments under Section 2.09 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) subject to the last sentence of Section 2.03, each Revolving Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the respective unpaid

 

57

 



 

--------------------------------------------------------------------------------

principal amounts of the Revolving Loans made to such Borrower and held by them;
and (iv) each payment of interest on Revolving Loans by a Borrower shall be made
for the accounts of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to them.

(e) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents that are not paid when due in accordance
with the Loan Documents (after giving effect to any applicable grace period(s)),
may be paid from the proceeds of Borrowings made hereunder whether made
following a request by a Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from any deposit account of the
applicable Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes, solely to the extent a payment is not paid by a
Loan Party by the time when required to be paid, (i) the Administrative Agent to
make a Borrowing in the name of such Borrower for the purpose of paying each
payment of principal, interest and fees payable by such Borrower as it becomes
due hereunder or any other amount due under the Loan Documents and agrees that
all such amounts charged shall constitute Loans (including Swingline Loans and
Protective Advances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in Section
9.03) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of such Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
payable by such Borrower as it becomes due hereunder or any other amount due
under the Loan Documents.

(f) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(g) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or any LC
Disbursements to any assignee or participant, other than to any Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off

 

58

 



 

--------------------------------------------------------------------------------

and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Borrower in the amount of such participation.

(h) Unless the Administrative Agent shall have received notice from the Company
or the relevant Borrower, prior to the date on which any payment is due to the
Administrative Agent for the account of a Lender or an Issuing Lender hereunder,
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
and the Issuing Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(i) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (d), 2.05(a) or (b), 2.06(e) or (f), 2.07(b),
2.17(d), 2.18(h) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Lenders (or, following the payment of all amounts then due to the
Administrative Agent, the Swingline Lender and the Issuing Lenders, to the
extent the Lenders shall have funded payments to the Administrative Agent, the
Swingline Lender or any Issuing Lender in respect of other such amounts, for the
benefit of the other Lenders) to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections; in the
case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Lenders), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued

 

59

 



 

--------------------------------------------------------------------------------

fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or such
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling such
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Commitment Increases. (a) The Borrowers may from time to time (and
more than one time), by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), request that the Total
Commitment be increased by an amount not less than $50,000,000 (or, at any time
during the 30 day period commencing on the Effective Date, $15,000,000) for any
such increase, except to the extent necessary to utilize the remaining unused
amount of increase permitted under this Section 2.20(a); provided that the
aggregate amount of Commitment Increases effected pursuant to this paragraph
shall not exceed US$250,000,000 and that immediately after giving effect to the
effectiveness of each such increase of the Total Commitment the General Debt
Basket Usage shall be not more than $750,000,000 and the Secured Debt Basket
Usage shall be not more than $500,000,000. Such notice shall set forth the
amount of the requested increase in the Commitments and the date on which such
increase is requested to become effective (which shall be not less than ten
Business Days or more than 60 days after the date of such notice), and shall
offer each Lender the opportunity to increase its Commitment by such Lender’s
Applicable Percentage of the proposed increased amount. Each Lender shall, by
notice to the Company and the Administrative Agent given not more than ten days
after the date of the Company’s notice, either agree to increase its applicable
Commitment by all or a portion of the offered amount or decline to increase its
applicable Commitment (and any Lender that does not deliver such a notice within
such period of ten days shall be deemed to have declined to increase its
Commitment). In the event that, on the tenth day after the Company shall have
delivered a notice pursuant to the first sentence of this paragraph, the Lenders
shall have declined to increase their Commitments or have agreed pursuant to the
preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the Total Commitment requested by the Company, the Company
may arrange for one or more banks or other financial institutions (any such bank
or other financial institution, together with any existing Lender that agrees to
increase its applicable Commitment pursuant to the immediately preceding
sentence, being called an “Augmenting Lender”) to provide Commitments or
increase their existing Commitments in an aggregate amount equal to the
unsubscribed amount on the same terms (including upfront fees) as were offered
to the Lenders (or on terms more advantageous to the Company), provided that
each Augmenting Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall not be
subject to the approval of any other Lenders, and the Company and each
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence the Commitment of such Augmenting
Lender and/or its status as a Lender hereunder. Any increase in the Total
Commitment may be made in an amount that is less than the increase requested by
the Company if the Company is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders.

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
increase in the Total Commitment pursuant to this Section 2.20 (the “Commitment
Increase”), this Agreement may be amended (such amendment, a “Commitment
Increase Amendment”) without the consent of any Lenders to the extent (but only
to the extent) necessary to reflect the existence and terms of the Commitment
Increase evidenced thereby as provided for in Section 9.02(b) (including, if
applicable, any increase in the Applicable Rate or the Applicable Commitment Fee
Rate). Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act

 

60

 



 

--------------------------------------------------------------------------------

be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Swingline Loans and Protective Advances such that, after giving
effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Swingline Loans and Protective Advances held by each
Lender (including each such Augmenting Lender) will equal such Lender’s
Applicable Percentage and (ii) if, on the date of such Commitment Increase,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Commitment Increase be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such
Commitment Increase), which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 2.11. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(c) Increases and new Commitments created pursuant to this Section 2.20 shall
become effective on the date specified in the notice delivered by the Company
pursuant to the first sentence of paragraph (a) above or on such other date as
agreed upon by the Company, the Administrative Agent and the applicable
Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless on the date of such increase, the conditions
set forth in paragraphs (a), (b) and (c) of Section 4.02 shall be satisfied as
of such date (as though the effectiveness of such increase were a Borrowing) and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Company.

SECTION 2.21. Additional Subsidiary Borrowers. The Company may, at any time and
from time to time, designate a Domestic Subsidiary that is a wholly-owned
Subsidiary of the Company, with the prior written consent of each Lender, as a
Subsidiary Borrower, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement and a Guarantor Joinder Agreement executed by such
Domestic Subsidiary and by the Company, and upon such delivery such Domestic
Subsidiary shall for all purposes of this Agreement be a Subsidiary Borrower and
a party to this Agreement. Any Subsidiary Borrower shall continue to be a
Subsidiary Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrower Termination Agreement with respect to such
Subsidiary Borrower, whereupon such Subsidiary Borrower shall cease to be a
Subsidiary Borrower hereunder. Notwithstanding the preceding sentence, (a) no
Borrower Joinder Agreement shall become effective as to any such Domestic
Subsidiary if it shall be unlawful for such Domestic Subsidiary to become a
Subsidiary Borrower hereunder or for any Lender to make Loans or otherwise
extend credit to such Domestic Subsidiary as provided herein and (b) no Borrower
Termination Agreement shall become effective as to any Subsidiary Borrower until
all Loans made to and all amounts payable by such Subsidiary Borrower in respect
of LC Disbursements, interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under any Loan
Document by such Subsidiary Borrower) shall have been paid in full, provided
that such Borrower Termination Agreement shall be effective to terminate the
right of such Subsidiary Borrower to request or receive further extensions of
credit under this Agreement. As soon as practicable upon receipt of a Borrower
Joinder Agreement and a Guarantor Joinder Agreement, the Administrative Agent
shall send a copy thereof to each Lender.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

61

 



 

--------------------------------------------------------------------------------

(a) fees set forth in Section 2.12(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;

(iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lenders until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be

 

62

 



 

--------------------------------------------------------------------------------

provided by the applicable Borrower in accordance with paragraph (c) of this
Section 2.22, and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with paragraph (c)(i) of this
Section (and Defaulting Lenders shall not participate therein).

In the event that each of the Administrative Agent, the Company, the Issuing
Lenders and the Swingline Lender agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

 

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted, to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party and the execution, delivery and performance by any Loan Party
of the Loan Documents have been duly authorized by all necessary corporate or
other action and, if required, action by the holders of such Loan Party’s Equity
Interests. This Agreement has been duly executed and delivered by each Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or such Loan Party (as the case
may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings with any Governmental
Authority necessary to perfect Liens created under the Loan Documents and (ii)
such as have been obtained or made and are in full force and effect, (b) will
not violate any material Requirement of Law applicable to any Borrower or any
Subsidiary to the extent failure to comply with which could reasonably be
expected to have a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organization documents of any Borrower or any Subsidiary, (d)
will not violate or result in a material default under any material indenture,
agreement or other instrument binding upon any Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
material payment to be made by any Borrower or any Subsidiary or give rise to a
right of, or result in, termination, cancelation or acceleration of any material
obligation thereunder and (e) will not result in the creation or imposition of
any Lien (other than a Lien permitted under Section 6.02) on any asset of the
Company or any Subsidiary.

 

63

 



 

--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows (i) as of
and for the fiscal year ended September 27, 2008, reported on by Ernst & Young
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended December 27, 2008 (and comparable
period for the prior fiscal year). Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and the Subsidiaries as of such dates and for such periods
in accordance with GAAP consistently applied, subject to year end audit
adjustments and the absence of footnotes and consolidated statements of
stockholders’ equity in the case of the statements referred to in clause (ii)
above.

(b) Since September 27, 2008, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect. It is understood that neither the financial results of the
Company and its consolidated Subsidiaries for the fiscal quarter and the portion
of the fiscal year ended December 27, 2008, nor the losses associated with the
Company’s hedging activities during such fiscal quarter in themselves constitute
a Material Adverse Effect.

(c) The fair value of the assets of the Company and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Company and its Subsidiaries and the Company and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

SECTION 3.05. Properties. (a) Each Borrower and each of the Subsidiaries has
good title to, or valid leasehold interests in, all the real and personal
property that is material to its business, free of all Liens other than Liens
permitted by Section 6.02.

(b) Each Borrower and each of the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and the
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower or any Subsidiary,
threatened against or affecting any Borrower or any Subsidiary (i) as to which
there is a reasonable likelihood of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrowers nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, registration or license or other approval required under
any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any pending or threatened claim with respect to any
Environmental Liability or (iv) knows of any conditions or circumstances that
could reasonably be expected to form the basis for any Environmental Liability.

 

64

 



 

--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Each Borrower and each of the
Subsidiaries is in compliance in all material respects with (a) all material
Requirements of Law applicable to it or its property and (b) all indentures and
material agreements and other instruments binding upon it or its property.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.

SECTION 3.09. Taxes. The Company and each of the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Company or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Interpretation (FIN) No. 48,
Accounting for Uncertainty in Income Taxes (as such may be amended, supplemented
or replaced, “FIN 48”), and the failure to pay such Taxes could not reasonably
be expected to result in a Material Adverse Effect. No material Tax liens have
been filed and no material claims are being asserted with respect to any Taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Disclosure. None of (i) the Company’s Quarterly Report on Form
10-Q for the period ended December 27, 2008 or its Annual Report on Form 10-K
for the fiscal year ended September 27, 2008, and the other filings of the
Company made with the SEC in 2008 or 2009 (collectively, the “SEC Filings”) nor
(ii) any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Company to the Administrative Agent
or any Lender pursuant to any Loan Document or delivered thereunder (as modified
or supplemented by other information furnished by or on behalf of the Borrowers
to the Administrative Agent in connection herewith), as of the date such
disclosures are delivered, contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time delivered (unless otherwise
updated subsequent thereto, in which case such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time
updated).

SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
(including self-insurance) maintained by or on behalf of the Loan Parties as of
the Effective Date. As of the Effective Date, all premiums due in respect of
such insurance have been paid. The properties of the Company and its
Subsidiaries are insured with insurance companies having a financial strength
rating of at least A by A.M. Best Company or through self-insurance and the
Company believes that such insurance maintained by or on behalf of the Loan
Parties and their subsidiaries is adequate.

SECTION 3.13. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative

 

65

 



 

--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, and, for so long as UCC financing
statements or deposit account control agreements, as the case may be, with
respect to such Collateral have not been terminated by the Administrative Agent
(or otherwise amended by the Administrative Agent in a manner that adversely
affects the Lien in favor of the Secured Parties thereby perfected), such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of Liens permitted under clauses (ii) through (v) of Section 6.02, to
the extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law.

SECTION 3.14. Use of Credit. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

SECTION 3.15. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other labor disputes against any Borrower
or any Subsidiary pending or, to the knowledge of any Borrower or any
Subsidiary, or threatened, that could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Matters). The hours worked by and
payments made to employees of the Borrower or any Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
to the extent the failure of which could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

SECTION 3.16. Subsidiaries. Schedule 3.16 sets forth, as of the Effective Date,
(a) a correct and complete list of the name and relationship to the Company of
each and all of the Company’s Subsidiaries, (b) a true and complete listing of
each class of authorized Equity Interests of each Borrower (other than the
Company), of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable (to the extent such concepts are applicable), and
owned beneficially and of record by the Persons identified on Schedule 3.16, (c)
the type of entity of the Company and each of its Subsidiaries and (d) a
complete and correct list of all joint ventures in which the Company or any of
its Subsidiaries is a partner. All of the issued and outstanding Equity
Interests owned by any Loan Party in its Subsidiaries has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and nonassessable.

SECTION 3.17. Event of Default. No Default or Event of Default has occurred and
is continuing.

ARTICLE IV

 

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

66

 



 

--------------------------------------------------------------------------------

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each party hereto (i) a counterpart of this
Agreement signed on behalf of each party hereto (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or by
other electronic transmission of a signed signature page) that such party has
signed a counterpart of this Agreement), (ii) duly executed copies of the other
Loan Documents (or written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or by other electronic
transmission of a signed signature page) that such party has signed a
counterpart of such Loan Documents) and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10(f) payable to the order of each such requesting Lender and (iii) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of each of (A) Kutak Rock LLP, counsel for the
Borrowers and the Loan Parties, (B) Read Hudson, Vice President, Associate
General Counsel and Secretary of Tyson and (C) Moore & Van Allen Law Firm PLLC,
North Carolina counsel for the Borrowers and the Loan Parties, in each case
covering such customary matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request and in
form reasonably acceptable to the Administrative Agent. The Company hereby
requests such counsel to deliver such opinions.

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

(c) Field Examination; Officer’s Certificate. The Administrative Agent and the
Lenders shall have received (i) a field examination satisfactory to the Lenders
with respect to the Accounts, Inventory and related working capital matters and
financial information of the Company and its Subsidiaries (it being understood
and agreed that the receipt of the examination as of December 27, 2008, dated
February 23, 2009, shall satisfy the condition precedent set forth in this
clause (i)), (ii) an appraisal satisfactory to the Lenders with respect to the
Inventory of the Loan Parties (it being understood and agreed that the receipt
of the appraisal as of December 27, 2008, dated February 23, 2009, with respect
to the Inventory of the Loan Parties shall satisfy the condition precedent set
forth in this clause (ii)) and (iii) a certificate, signed by a Responsible
Officer of the Company, dated the Effective Date (A) stating that no Default or
Event of Default has occurred and is continuing, (B) stating that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date other than those that speak
expressly to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such date, (C)
confirming that the conditions set forth in paragraphs (j), (l), (m) and (n) of
this Section are satisfied and (D) certifying as to any other factual matters as
may be reasonably requested by the Administrative Agent.

(d) Fees, Costs and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced,

 

67

 



 

--------------------------------------------------------------------------------

reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of a single counsel selected by the
Administrative Agent and of such special and local counsel as the Administrative
Agent may deem appropriate in its good faith discretion), in each case, required
to be reimbursed or paid by any Loan Party under any Loan Document.

(e) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Effective Date,
together with all attachments contemplated thereby, and (ii) the results of a
recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate satisfactory to the Lenders. The Borrowing Base
Certificate delivered on the Effective Date shall show Availability of not less
than $450,000,000 and, after giving effect to the Transactions and the other
transactions to take place on the Effective Date, the Loan Parties shall have
unrestricted domestic cash in an amount that taken together with Availability
shall be not less than $700,000,000.

(g) Evidence of Insurance. The Administrative Agent shall have received evidence
that the insurance required by Section 5.09 is in effect to the extent relating
to property, casualty, business interruption or any Collateral, together with
endorsements naming the Administrative Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.09.

(h) Filings, Registrations and Recordings. The Administrative Agent shall have
received a certificate from a Responsible Officer certifying that the Company
and the Subsidiaries are, as of the Effective Date, in compliance, in all
material respects, with all applicable foreign and U.S. Federal, state and local
laws and regulations, including all applicable Environmental Laws and that all
necessary material governmental and material third party approvals in connection
with this Agreement shall have been obtained and shall be in effect.

(i) Compliance with Laws; Consents. The Administrative Agent shall have received
a certificate from a Responsible Officer certifying that, as of the Effective
Date and other than the Disclosed Matters, there is no litigation,
administrative proceeding or governmental investigation that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

(j) No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(k) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13.

(l) Existing Credit Agreement. The Existing Credit Agreement (and each related
loan document) and all commitments thereunder shall have been terminated, all
obligations thereunder shall have been paid in full and all documentation
necessary to release or terminate, as applicable,

 

68

 



 

--------------------------------------------------------------------------------

security interests and guarantees in respect thereof shall have been delivered
to the Administrative Agent or its counsel.

(m) Receivables Facility. The Company’s Receivables Securitization Facility (and
each related document) and all commitments thereunder shall have been
terminated, the Net Investment (as defined in the Receivables Transfer Agreement
relating to such facility) shall have been reduced to zero, all Term-out Period
Advances (as defined in the Receivables Transfer Agreement) shall have been paid
in full and all accrued Discount, Fees, Servicing Fees and all other Aggregate
Unpaids (as such terms are defined in the Receivables Transfer Agreement) shall
have been paid in full in cash and all documentation necessary to release or
terminate, as applicable, security interests and guarantees in respect thereof
shall have been delivered to the Administrative Agent or its counsel.

(n) Senior Notes Offering. The Company shall have issued the Senior Notes in the
original face amount of not less than $500,000,000 (without giving effect to any
original issue discount), which issuance shall be on terms satisfactory to the
Arrangers, and shall have established the TFM Notes Account with a portion of
the proceeds of such Senior Notes.

(o) Projections. The Administrative Agent shall have received and shall be
reasonably satisfied with (i) the Company’s most recent projected income
statement, balance sheet and cash flows for (A) each fiscal quarter through
fiscal year-end 2010 and (B) fiscal years 2011 and 2012 and (ii) the Company’s
quarterly liquidity analysis for each of the four fiscal quarters following the
Effective Date (commencing with the first full fiscal quarter after the
Effective Date).

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on March
27, 2009 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a deemed Borrowing under Section
2.18(e)), and of any Issuing Lender to issue, amend, renew or extend any Letter
of Credit is subject to the receipt by the Administrative Agent of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents that are qualified by materiality shall be true and correct and the
representations and warranties that are not so qualified shall be true and
correct in all material respects on and as of the date of such Borrowing, or the
date of such issuance, amendment, renewal or extension of such Letter of Credit,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Credit

 

69

 



 

--------------------------------------------------------------------------------

Exposures shall not exceed the lesser of (x) the Total Commitment or (y) the
Borrowing Base then in effect.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (a), (b) and (c) of this
Section.

SECTION 4.03. Initial Credit Event for Each Additional Subsidiary Borrower. The
obligations of the Lenders to make Loans to any Subsidiary Borrower that becomes
a Subsidiary Borrower after the Effective Date in accordance with Section 2.21
are subject to the satisfaction of the following conditions:

(a) Borrower Joinder Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received from such Subsidiary Borrower (i) a counterpart
of such Subsidiary Borrower’s Borrower Joinder Agreement signed on behalf of
such Subsidiary Borrower (or written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or by other electronic
transmission of a signed signature page) that such party has signed a
counterpart of thereof), (ii) such other certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10(f) payable to the order of each such requesting Lender and (iii) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated as of the date of the applicable Borrower Joinder Agreement) of
counsel for such Subsidiary Borrower covering such matters relating to such
Subsidiary Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request (which opinions shall be
consistent with those opinions delivered to the Administrative Agent pursuant to
Section 4.01(a)(iii)).

(b) Certified Certificate of Incorporation; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of such Subsidiary
Borrower, dated as of the date of the applicable Borrower Joinder Agreement and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is shall
become a party in accordance with the terms of this Agreement, (B) identify by
name and title and bear the signatures of the officers of such Subsidiary
Borrower authorized to sign the Loan Documents to which it is to become a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of such Subsidiary Borrower certified by the
relevant authority of the jurisdiction of organization of such Subsidiary
Borrower and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a long form good standing certificate for such
Subsidiary Borrower from its jurisdiction of organization.

(c) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a supplement to the Perfection Certificate containing the
information required by the Perfection Certificate with respect to such
Subsidiary Borrower, dated as of the date of the applicable Borrower Joinder
Agreement, together with all attachments contemplated by the Perfection
Certificate, and (ii) the results of a recent lien search in the jurisdictions
requested by the Administrative Agent based on such supplement to the Perfection
Certificate, and such search shall reveal no Liens on any of the assets of such
Subsidiary Borrower except for Liens permitted by Section 6.02 or discharged on
or prior to the date of the applicable Borrower Joinder

 

70

 



 

--------------------------------------------------------------------------------

Agreement pursuant to a pay-off letter or other documentation reasonably
satisfactory to the Administrative Agent.

(d) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral of such Subsidiary
Borrower described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

(e) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information with respect to such Subsidiary Borrower
requested by the Administrative Agent and required under applicable “know your
customer” rules and regulations, including all information required to be
delivered pursuant to Section 9.13.

(f) Loan Document Joinder Agreements. The requirements set forth in Section 5.14
shall have been satisfied with respect to such Subsidiary Borrower, including
the execution and delivery by such Subsidiary Borrower of a Guarantor Joinder
Agreement to each of the Loan Guaranty and Security Agreement (to the extent
such Subsidiary Borrower is not already a party thereto).

ARTICLE V

 

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, each of the Loan Parties
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers, or the Company on behalf of the Borrowers, will furnish to the
Administrative Agent for prompt delivery to each Lender:

(a) as soon as possible, but in any event within 75 days after the end of each
fiscal year of the Company, the Company’s audited consolidated balance sheet and
audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, and related notes thereto, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,

 

71

 



 

--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by the Chief Financial Officer of the
Company as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above (or, in the case of any such delivery under
paragraph (a) above, within 75 days after the end of the applicable fiscal year
of the Company) a certificate of the Chief Financial Officer of the Company
substantially in the form of Exhibit G certifying (i) (solely in the case of
financial statements delivered pursuant to paragraph (b) above) as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with the covenant
contained in Section 6.12 (to the extent applicable) and (iv) stating whether
any change in GAAP or in the application thereof that applies to the Company or
any of its consolidated Subsidiaries has occurred since the later of the date of
the Company’s most recent audited financial statements referred to in Section
3.04 and the date of the prior certificate delivered pursuant to this paragraph
(c) indicating such a change and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

(d) concurrently with any delivery of financial statements under paragraph (a)
of this Section, (i) a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Company to
comply with the terms, covenants, provisions or conditions of Section 6.12
insofar as they relate to accounting matters and, if such accounting firm has
obtained such knowledge of any failure to comply, a statement as to the nature
thereof (which certificate may be limited to the extent required by accounting
rules or guidelines), and (ii) copies of any letters to the management of the
Company from such accounting firm;

(e) as soon as available, but in any event not more than 45 days subsequent to
the commencement of each fiscal year of the Company, detailed consolidated
financial projections for such fiscal year (including projected quarterly
consolidated balance sheets, income statements and funds flow statements and the
corresponding liquidity analyses in a form acceptable to the Administrative
Agent and setting forth the assumptions used for purposes of preparing such
budget) and, promptly when available, reports provided to S&P and Moody’s in
connection with the Company’s filing of its financial statements with the SEC;

(f) as soon as available but in any event within 15 Business Days of the end of
each calendar month, as of the last day of the preceding fiscal month, (or
within five Business Days of the end of each week during any period during the
continuance of an Event of Default or any period following a day on which (1)
Availability is less than the greater of (x) 20% of the Total Commitment and (y)
$180,000,000 or (2) the Credit Exposures of the Lenders equal $600,000,000 or
more; provided that the such period shall be discontinued if, as applicable,
Availability ceases to be less than such level for 30 consecutive days or the
Credit Exposures cease to be equal to or greater than such level for 30
consecutive days, provided further, however, that such a period may be
discontinued no more than twice in any period of twelve consecutive

 

72

 



 

--------------------------------------------------------------------------------

months), (i) a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request and (ii) all
Borrowing Base Supplemental Documentation;

(g) concurrently with the delivery of each Borrowing Base Certificate, and at
such other times as may be reasonably requested by the Administrative Agent, an
aging report with respect to the Eligible Accounts, in form and substance
reasonably acceptable to the Administrative Agent;

(h) promptly as reasonably practicable after the request therefor, such
additional information concerning the Accounts of the Loan Parties or
adjustments thereto as may be reasonably requested by the Administrative Agent
from time to time;

(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;

(j) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Covered Notes, the TFM
Notes or the Company’s corporate rating, written notice of such rating change;

(k) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the Loan
Parties or any of the ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices promptly after receipt thereof; and

(l) concurrently with the delivery of each Borrowing Base Certificate (or at
such other times as the Administrative Agent may reasonably request), a
certificate from a Responsible Officer of the Company setting forth the
Availability as of the period then ended, together with supporting information
connection therewith;

(m) promptly upon obtaining knowledge of any such event, circumstance or change,
a written notice of any event, circumstance or change that has occurred since
the delivery of the most recent Borrowing Base Certificate in accordance with
the terms of this Agreement that would materially reduce the aggregate amount of
the Eligible Accounts or result in a material portion of the Eligible Accounts
ceasing to be Eligible Accounts;

(n) promptly after Moody’s or S&P shall have announced (i) a change in the
Company’s corporate rating, (ii) that it shall no longer maintain a corporate
rating for the Company, (iii) a change of its rating system or (iv) that it
shall cease to be in the business of issuing corporate credit ratings, written
notice of such development or rating change; and

(o) promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or

 

73

 



 

--------------------------------------------------------------------------------

compliance with the terms of this Agreement, as the Administrative Agent (on
behalf of any Lender) may reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), (b), (i) and
(j) shall be deemed to have been delivered on the date on which the Company
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge, provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).

SECTION 5.02. Notices of Material Events. The Company promptly will furnish to
the Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, when any of the Chief Executive Officer, the President, the
General Counsel or the Chief Financial Officer of any Borrower obtains actual
knowledge of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Chief Financial Officer or another executive officer of the Company or any
Subsidiary, affecting the Company or any Affiliate thereof that has a reasonable
likelihood of being adversely determined, and, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) any Lien (other than Permitted Encumbrances or Permitted Liens) or claim
made or asserted against any of the Collateral in an amount or securing an
amount in excess of $25,000,000;

(d) any loss, damage, or destruction to all or any portion of the Collateral,
whether or not covered by insurance, having an aggregate fair market value in
excess of $25,000,000;

(e) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;

(f) any event, notice or circumstance or any correspondence with any
Governmental Authority (including with respect to any release into the indoor or
outdoor environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect;

(g) receipt by the Loan Parties of any notice or notices (or amendment to any
previous notice) under PACA, PSA or any other statute (in each case, other than
any such notice consisting solely of a provision in the applicable invoice
relating thereto reserving the a seller's rights under such acts), in respect to
claims in an aggregate amount for all such notices of $25,000,000 or more, to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PSA, PACA or any other statute (and the Loan Parties
shall provide, or shall cause to be provided, promptly to the Administrative
Agent a true, correct and complete copy of such notice or notices (or
amendment), as the case may be, and other information delivered in connection
therewith);

 

74

 



 

--------------------------------------------------------------------------------

(h) any default notice received under or with respect to any leased location or
public warehouse where Collateral with a fair market value in excess of
$25,000,000 is located and that is material to the conduct of the business of
the Company and its Subsidiaries taken as a whole (which shall be delivered
within 5 Business Days after receipt thereof); and

(i) any other development including notice of any Environmental Liability that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of the Chief Financial Officer or other executive officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. Without limiting Sections
5.11 or 5.12 hereof, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) in the case of each Loan Party, permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (but no more frequently than annually unless an Event of Default
exists) and all with a representative of the Company present. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their respective Subsidiaries’ assets for internal use
by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. (a) Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all Requirements of Law with respect to
it or its property, except

 

75

 



 

--------------------------------------------------------------------------------

where non-compliance could not reasonably be expected to result in a Material
Adverse Effect or where the necessity of compliance therewith is contested in
good faith by appropriate proceedings.

(b) The Loan Parties and each of their Subsidiaries shall, and shall take all
reasonable efforts to ensure that all of its tenants, subtenants, contractors,
subcontractors and invitees shall, (i) be at all times in compliance with all
Environmental Laws and (ii) ensure that their assets and operations are in
compliance with all Environmental Laws (including with respect to any Hazardous
Materials that are discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with). For purposes of this Section
5.07(b), noncompliance with either of subclauses (i) and (ii) shall be deemed
not to constitute a breach of this covenant if upon learning of any actual or
alleged noncompliance, such Loan Party shall promptly undertake reasonable
efforts to achieve compliance and provided that any failure to comply with any
of the foregoing could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 5.08. Use of Proceeds; Letters of Credit. The proceeds of the Loans will
be used, and Letters of Credit will be issued, to terminate the Existing Credit
Agreement, finance general working capital needs and for other general corporate
purposes, in each case of the Company and the Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Insurance. (a) The Company will, and will cause each Subsidiary
to, maintain with insurance companies having a financial strength rating of at
least A by A.M. Best Company or through self-insurance, (i) insurance or
self-insurance in such amounts (with no greater risk retention) and against such
risks as is considered adequate by the Company, in its good faith judgment, and
(ii) all other insurance as may be required by law. The Company will furnish to
the Administrative Agent, upon the reasonable request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

(b) All insurance policies required under paragraph (a) of this Section 5.09, to
the extent such insurance policies by their terms insure any portion of the
Collateral, shall name the Administrative Agent (for the benefit of the Secured
Parties) as an additional insured or as a loss payee, as applicable, and shall
contain loss payable clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent, that provide that (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent or the Company, but shall in any event be promptly
deposited into the Collection Account and (ii) such policy and loss payable
clauses may be canceled, amended or terminated only upon at least 10 days’ prior
written notice given to the Administrative Agent.

(c) If the Company or any Subsidiary shall fail to obtain any insurance as
required by paragraph (a) of this Section 5.09, the Administrative Agent may
obtain such insurance at the Company’s expense. By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the Company’s or such Subsidiary’s failure to maintain such insurance.

SECTION 5.10. Governmental Authorizations. Each Loan Party will, and will cause
each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all material licenses, consents,
authorizations and approvals of, and filings and registrations with, any
Governmental Authority from time to time necessary under the laws of the
jurisdiction in which each Loan Party is located for the making and performance
by each such Loan Parties of the Loan Documents.

SECTION 5.11. Appraisals. Twice in each twelve month period, at the request of
the Administrative Agent, the Loan Parties will provide the Administrative Agent
with appraisals or updates

 

76

 



 

--------------------------------------------------------------------------------

thereof of their Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however that (a) if an
Event of Default has occurred and is continuing, there shall be no limitation on
the number of such appraisals and (b) if Availability is less than the greater
of (i) 20% of the Total Commitment and (ii) $180,000,000, for any period of 30
consecutive days in any calendar year, or if the Credit Exposures are
$600,000,000 or more for any period of 5 consecutive Business Days in any
calendar year, then three times during the twelve month period commencing with
the month during which clause (b) is triggered, at the request of the
Administrative Agent, the Loan Parties will provide the Administrative Agent
with such appraisals. For purposes of this Section 5.11, it is understood and
agreed that a single appraisal may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.
All such appraisals shall be commenced upon reasonable notice to the Company and
performed during normal business hours of the Company, and all reasonable
out-of-pocket costs of such appraisals shall be at the sole expense of the Loan
Parties.

SECTION 5.12. Field Examinations. Twice in each twelve month period, at the
request of the Administrative Agent, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent to conduct a field examination to
ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems; provided, however that (a) if an Event of Default
has occurred and is continuing, there shall be no limitation on the number or
frequency of field examinations and (b) if Availability is less than the greater
of (i) 20% of the Total Commitment and (ii) $180,000,000, for any period of 30
consecutive days in any calendar year, or if the Credit Exposures are
$600,000,000 or more for any period of 5 consecutive Business Days in any
calendar year, then three times during the twelve month period commencing with
the month during which clause (b) is triggered, at the request of the
Administrative Agent, the Loan Parties will provide the Administrative Agent
with such examinations. For purposes of this Section 5.12, it is understood and
agreed that a single field examination may be conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets. All such
field examinations shall be commenced upon reasonable notice to the Company and
performed during normal business hours of the Company, and all reasonable
out-of-pocket costs of such field examinations shall be at the sole expense of
the Loan Parties.

SECTION 5.13. Casualty and Condemnation.  The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding, in either case, to the extent the value
of the Collateral affected thereby exceeds $25,000,000, and (b) will ensure that
the net proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Borrowers and each Subsidiary that is a Loan Party may at
its election cause any of its Domestic Subsidiaries, and shall (within 30 days
after such formation or acquisition, or determination that such Subsidiary is a
Subsidiary, or designation of a Subsidiary as a Subsidiary Borrower, or such
longer period as may be agreed to by the Administrative Agent) cause each of its
Domestic Subsidiaries formed or acquired after the Effective Date, or any
Subsidiary designated a Subsidiary Borrower, in accordance with the terms of
this Agreement, to (A) become a Loan Party by executing, as applicable, a
Borrower Joinder Agreement or a Guarantor Joinder Agreement and (B) to execute
and deliver such amendments, supplements or documents of accession to any
Collateral Documents as the Administrative Agent deems necessary for such
Subsidiary to grant to the Administrative Agent (for the benefit of the Secured
Parties) a perfected first priority security interest in the Collateral
described in such Collateral Document with

 

77

 



 

--------------------------------------------------------------------------------

respect to such Subsidiary, subject only to Liens permitted under Section 6.02.
Upon execution and delivery of such documents and agreements, each such Person
(i) shall automatically become a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Secured Parties), in any property of such Loan Party which
constitutes Collateral. The requirements of this clause (a) shall not be
required to be satisfied with respect to any Subsidiary (x) that is subject to
any legal or, in the case of any special purpose or limited purpose entity, any
contractual restriction preventing or prohibiting it from satisfying such
requirement or (y) with respect to which the Administrative Agent determines
that the cost of satisfaction of such requirement with respect thereto exceeds
the value afforded thereby (and any such Subsidiary that does not so satisfy the
terms of this Section 5.14(a) shall not become a Loan Party and/or a Loan Party
hereunder).

(b) Subject to the limitations set forth in the Security Agreement, the Company
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to carry
out the terms and conditions of this Agreement and the other Loan Documents, and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.

SECTION 5.15. Control Agreements. (a) Each Borrower will, and the Company will
cause each applicable Loan Party to, (i) enter into the Deposit Account Control
Agreements required to be provided pursuant to the Security Agreement and (ii)
open the Collection Account with the Administrative Agent, in each case no later
than the date that is 60 days after the Effective Date (or such later date as
the Administrative Agent shall agree in its Permitted Discretion). In connection
with the foregoing, the Company shall deliver to the Administrative Agent a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated as of the date on which the obligations set forth in this Section 5.15
have been satisfied) of Kutak Rock LLP, counsel for the Company and the
Subsidiary Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and covering such customary matters relating to such
Deposit Account Control Agreements governed by the laws of, or (solely with
respect to the opinion relating to perfection of a security interest) entered
into by a depositary bank whose jurisdiction (for purposes of Section 9-304 of
the UCC and as designated in the applicable Deposit Account Control Agreement)
is in a State in which, Kutak Rock LLP is then licensed to practice.

(b) The Company shall determine the aggregate balance of cash and Permitted
Investments of all Loan Parties in accounts (other than (i) each deposit
account, the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation, pension benefits
and similar expenses, (ii) each deposit account used, in the ordinary course of
business, solely for daily accounts payable and that has an ending daily balance
of zero and (iii) each account all the cash and Permitted Investments contained
in which are subject to a Lien permitted under Section 6.02(a)(xiii)) not
subject to Deposit Account Control Agreements or other appropriate control
agreements in favor of the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent at each time when the Company
determines account balances for purposes of Borrowing Base reporting, and if
such aggregate balance shall at any time of determination exceed $10,000,000 the
Company shall promptly eliminate such excess from such accounts or shall within
30 days enter, or cause the applicable Loan Parties to enter, into one or more
Deposit Account Control Agreements or other appropriate control agreements in
favor of the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent so that there shall not thereafter be any such
excess; provided, however, that the Company shall have 60 days after the
Effective Date (or such

 

78

 



 

--------------------------------------------------------------------------------

later date as the Administrative Agent shall agree in its Permitted Discretion)
to obtain such Deposit Account Control Agreements or other appropriate control
agreements.

(c) Commencing 10 Business Days after the Effective Date, the Company shall
ensure that cash and Permitted Investments of the Company, taken together with
all other Collateral owned directly by Tyson, shall not at any time exceed the
lesser of (i) $200,000,000 and (ii) the maximum amount of Tyson Indenture
Restricted Obligations that can, at such time, be secured by Tyson Restricted
Collateral without any requirement under Section 4.3 of the Tyson Indenture that
the Tyson Notes be ratably secured by such Tyson Restricted Collateral (each
capitalized but undefined term in this clause (c) having the meaning assigned
thereto in the Security Agreement).

ARTICLE VI

 

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, each of the Loan Parties
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) the Senior Notes and Guarantees thereof by the Subsidiary Loan Parties and
Refinancing Indebtedness in respect thereof;

(iii) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;

(iv) Indebtedness of a Borrower to any Subsidiary or any other Borrower and of
any Subsidiary to a Borrower or any other Subsidiary; provided that (A) such
Indebtedness shall not have been transferred to any other Person (other than a
Borrower or any Subsidiary (other than the Company and TFM)), (B) any such
Indebtedness owing by any Loan Party shall be subordinated to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent, and (C) immediately after giving effect
to the Incurrence of any such Indebtedness of any Subsidiary that is not a Loan
Party to any Loan Party, the Foreign Activities Basket Usage shall be not more
than $300,000,000, the Foreign Activities Cash Basket Usage shall be not more
than $150,000,000, and if the Foreign Activities Basket Usage shall be more than
$100,000,000 after giving effect to such Indebtedness, then Availability
(determined on a Pro Forma Basis) shall for the period of 20 consecutive
Business Days ending on and including the date of such Incurrence have been not
less than the greater of (1) 40% of the Total Commitment and (2) $400,000,000;

(v) Guarantees by a Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of a Borrower or any other
Subsidiary; provided that (A) the Indebtedness so guaranteed shall not be
prohibited by this Section, (B) immediately after giving effect to the
Incurrence of any Guarantee by a Borrower or any Subsidiary Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party, the Foreign Activities
Basket

 

79

 



 

--------------------------------------------------------------------------------

Usage shall be not more than $300,000,000, and if the Foreign Activities Basket
Usage shall be more than $100,000,000 after giving effect to such Investment,
then Availability (determined on a Pro Forma Basis) shall for the period of 20
consecutive Business Days ending on and including the date of such Incurrence
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000, and (C) except for the Obligations and the Senior Notes, no
Subsidiary shall Guarantee any Indebtedness that is existing on the Effective
Date, except to the extent such Indebtedness has been Guaranteed by such
Subsidiary prior to the date hereof and no Subsidiary shall Guarantee any
Indebtedness incurred in reliance on paragraph (xviii) of this Section;

(vi) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, and
Refinancing Indebtedness in respect thereof; provided that (A) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (B) the aggregate principal amount of
Indebtedness incurred in reliance on this clause (vi), taken together with the
aggregate amount of Sale/Leaseback Transactions consummated in reliance on
paragraph (a) of Section 6.06, at any time outstanding shall not exceed
$100,000,000,

(vii) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition, and Refinancing
Indebtedness in respect thereof; provided that (A) such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, (B) the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not exceed $100,000,000 at any time
outstanding and (C) neither the Company nor any Subsidiary (other than such
Person or the Subsidiary with which such Person is merged or consolidated or
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness;

(viii) performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case provided in the ordinary course
of business or in connection with the enforcement of rights or claims of any
Loan Party or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;

(ix) Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(x) Indebtedness under Swap Agreements permitted under Section 6.07;

(xi) Capital Lease Obligations in connection with Sale/Leaseback Transactions
permitted under Section 6.06;

 

80

 



 

--------------------------------------------------------------------------------

(xii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;

(xiii) Indebtedness of Foreign Subsidiaries and Guarantees by the Company
thereof; provided that immediately after giving effect to the Incurrence of any
Indebtedness under this clause (xiii), the Foreign Activities Basket Usage shall
be not more than $300,000,000 and, if the Foreign Activities Basket Usage shall
be more than $100,000,000 after giving effect to the Incurrence of any such
Guarantee, then Availability (determined on a Pro Forma Basis) shall for the
period of 20 consecutive Business Days ending on and including the date of such
Incurrence have been not less than the greater of (1) 40% of the Total
Commitment and (2) $400,000,000;

(xiv) Indebtedness consisting of indemnification, adjustment of purchase price,
earnout or similar obligations, in each case, Incurred in connection with the
disposition of any business, assets or a Subsidiary of the Company, other than
Guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition; provided, however, that (a) such Indebtedness is not reflected on
the balance sheet of the Company or any Subsidiary prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (a)) and (b) the
maximum aggregate liability in respect of all such Indebtedness shall not exceed
the gross proceeds, including the fair market value of non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time such
proceeds are received and without giving effect to any subsequent changes in
value), actually received by the Company and the Subsidiaries in connection with
such disposition;

(xv) Guarantees of foreign third party grower obligations Incurred in the
ordinary course of business by Foreign Subsidiaries in an aggregate amount not
to exceed $250,000,000 and in each case Incurred by a Foreign Subsidiary solely
in respect of obligations of its own growers;

(xvi) customer deposits and advance payments received in the ordinary course of
business and consistent with past practices from customers for goods purchased
in the ordinary course of business;

(xvii) Indebtedness of Shandong Xinchang Group Co., Ltd. existing on the
Effective Date in an aggregate principal amount not to exceed RMB175,000,000
(and Refinancing Indebtedness in respect thereof), and (B) in an aggregate
principal amount not to exceed the amount by which RMB768,000,000 exceeds the
actual amount of the Investment made in reliance on Section 6.04(b) in Shandong
Xinchang Group Co., Ltd.;

(xviii) other Indebtedness of the Company having no scheduled principal payments
or prepayments prior to the Commitment Termination Date; provided that
immediately after giving effect to the Incurrence of any Indebtedness under this
clause (xviii), the General Debt Basket Usage shall be not more than
$750,000,000 and, if such Indebtedness is secured by a Lien on any asset of the
Company or any Subsidiary, the Secured Debt Basket Usage shall be not more than
$500,000,000; and provided further that at the time such Indebtedness is
incurred (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) if after giving effect to the
Incurrence thereof the General Debt Basket Usage shall be more than $100,000,000
or the Secured Debt Basket Usage shall be more than $50,000,000, the Adjusted
Fixed Charge Coverage Ratio for the Test Period in effect at such time shall be
at least

 

81

 



 

--------------------------------------------------------------------------------

1.25 to 1.00 (determined on a Pro Forma Basis in respect of the Test Period in
effect at such time);

(xix) Indebtedness under the Reimbursement Agreement dated as of the Effective
Date among SunTrust Bank, Tyson Shared Services, Inc. and the Company, and other
Indebtedness under reimbursement agreements dated as of the Effective Date in
respect of letters of credit under the Existing Credit Agreement that will not
be Existing Letters of Credit; and

(xx) other Indebtedness not to exceed $20,000,000 at any time outstanding.

SECTION 6.02. Liens. (a) No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of any Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other property or asset of any Borrower or any Subsidiary and
(B) such Lien shall secure only those obligations that it secures on the
Effective Date or, with respect to any such obligations that shall have been
extended, renewed or refinanced in accordance with Section 6.01, Refinancing
Indebtedness in respect thereof;

(iv) any Lien existing on any asset (other than Accounts and Inventory of any
Loan Party) prior to the acquisition thereof by any Borrower or any Subsidiary
or existing on any property or asset (other than Accounts and Inventory of any
Loan Party) of any Person that becomes a Subsidiary or is merged or consolidated
with any Borrower or any Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or is so merged or consolidated securing
Indebtedness permitted under Section 6.01(vii); provided that (A) such Lien is
not created in contemplation of or in connection with such acquisition, merger
or consolidation or such Person becoming a Subsidiary, as the case may be,
(B) such Lien shall not apply to any other asset of such Borrower or Subsidiary
or any other Borrower or Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes a Subsidiary, as the case may be,
or, with respect to any such obligations that shall have been extended, renewed
or refinanced in accordance with Section 6.01, Refinancing Indebtedness in
respect thereof;

(v) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (A) such Liens secure Indebtedness
permitted by clause (vi) of Section 6.01, (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and any financing costs associated therewith and
(D) such Liens shall not apply to any other property or asset of such Borrower
or Subsidiary or any other Borrower or Subsidiary;

 

82

 



 

--------------------------------------------------------------------------------

(vi) in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of any Subsidiary that is not a wholly-owned Subsidiary, any
put and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;

(viii) any Lien on assets of any Foreign Subsidiary; provided that (A) such Lien
shall not apply to any Collateral or any other assets of any Borrower or any
Domestic Subsidiary and (B) such Lien shall secure only Indebtedness or other
obligations of such Foreign Subsidiary permitted hereunder;

(ix) reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);

(x) Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);

(xi) Liens on assets of the Company not included in the Collateral securing
Indebtedness incurred on a secured basis in reliance on Section 6.01(xviii),
subject to the execution of an intercreditor agreement satisfactory to the
Administrative Agent in its Permitted Discretion in the case of any Lien on any
asset relating to any Collateral;

(xii) Liens arising out of the Sale/Leaseback Transactions permitted pursuant to
Section 6.06;

(xiii) Liens on cash or Permitted Investments of the Company or any Subsidiary
securing obligations of the Company or any Subsidiary under Swap Agreements
permitted under Section 6.07; provided that no cash or Permitted Investment
shall be made subject to such a Lien unless at the time, as applicable, such
Lien is granted or such asset is deposited in an account subject to such Lien,
Availability (determined on a Pro Forma Basis) shall for the period of 20
consecutive Business Days ending on and including the date of such grant or
deposit have been not less than the greater of (1) 40% of the Total Commitment
and (2) $400,000,000;

(xiv) Liens on cash and Permitted Investments contained in (A) the SunTrust
Collateral Account to secure reimbursement obligations in respect of the
SunTrust Letter of Credit and (B) cash collateral accounts securing obligations
in respect of other letters of credit under the Existing Credit Agreement that
will not be Existing Letters of Credit; and

(xv) other Liens on assets not included in the Collateral securing Indebtedness
or other obligations in an aggregate principal amount not to exceed $20,000,000
at any time outstanding.

(b) Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral other than Permitted Liens
in respect of such Collateral.

SECTION 6.03. Fundamental Changes; Business Activities. (a) No Loan Party will,
nor will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
transfer all or substantially all its assets to any Person, or

 

83

 



 

--------------------------------------------------------------------------------

liquidate or dissolve (other than any Excluded Transfer), except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Borrower or any Subsidiary of a
Borrower (other than the Company or TFM) may merge into or transfer all or
substantially all its assets to a Borrower (other than the Company or TFM) in a
transaction in which a Borrower (other than the Company or TFM) is the surviving
or acquiring entity, (ii) any Subsidiary (other than a Borrower) or any Person
acquired in a transaction permitted under Section 6.04 may merge into or
consolidate with, or transfer all or substantially all its assets to, any
Subsidiary (other than TFM) in a transaction in which the surviving or acquiring
entity is a Subsidiary (and, if any party to such merger or consolidation is a
Loan Party, is a Loan Party), (iii) any Subsidiary (other a Loan Party) may
merge into or consolidate with or transfer all or substantially all its assets
to any Person in a transaction permitted under Section 6.05 in which the
surviving or acquiring entity is not a Subsidiary, (iv) the Company and its
Subsidiaries may consummate the Permitted Lakeside Disposition, (v) any
Subsidiary (other than a Loan Party) may merge into or consolidate with or
transfer all or substantially all its assets to the Company in a transaction in
which the surviving or acquiring entity is the Company, and (vi) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation or transfer of all or substantially all assets
involving a Person that is not a wholly-owned Subsidiary immediately prior
thereto shall not be permitted unless it is also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage,
to any material extent, in any business other than the production, marketing and
distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Company or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Subsidiaries to, purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a Loan Party and a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, or assets
acquired other than in the ordinary course of business that, following the
acquisition thereof, would constitute a substantial portion of the assets of the
Company and its Subsidiaries, taken as a whole, except:

(a) Permitted Investments;

(b) Investments existing on the Effective Date and set forth on Schedule 6.04 as
“Existing Investments” (but not any additions thereto (including any capital
contributions) made after the date hereof) and Investments set forth on
Schedule 6.04 as “Committed or Pending Investments” (but not any additions
thereto (including any capital contributions) other than as expressly set forth
on Schedule 6.04 or as otherwise permitted pursuant to other subsections of
Section 6.04);

(c) Investments by the Loan Parties and the Subsidiaries in Equity Interests in
any Subsidiary; provided that (i) such Subsidiary is a Subsidiary prior to such
investments and (ii) immediately after giving effect to each such Investment by
a Loan Party in any Subsidiary that is not a Loan Party, the Foreign Activities
Basket Usage shall be not more than $300,000,000, the Foreign Activities Cash
Basket Usage shall be not more than $150,000,000, and if the Foreign Activities
Basket Usage shall be more than $100,000,000 after giving effect to such
Investment,

 

84

 



 

--------------------------------------------------------------------------------

then Availability (determined on a Pro Forma Basis) shall for the period of 20
consecutive Business Days ending on and including the date of such Investment
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000;

(d) loans or advances made by a Borrower to any Subsidiary or made by any
Subsidiary to a Borrower or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(iv) (without
regard to clause (C) of the proviso thereto) and (ii) immediately after giving
effect to each such Investment by a Loan Party in any Subsidiary that is not a
Loan Party, the Foreign Activities Basket Usage shall be not more than
$300,000,000, the Foreign Activities Cash Basket Usage shall be not more than
$150,000,000, and if the Foreign Activities Basket Usage shall be more than
$100,000,000 after giving effect to such Investment, then Availability
(determined on a Pro Forma Basis) shall for the period of 20 consecutive
Business Days ending on and including the date of such Investment have been not
less than the greater of (1) 40% of the Total Commitment and (2) $400,000,000;

(e) Guarantees by any Borrower or any Subsidiary of Indebtedness or other
obligations of any Borrower or any Subsidiary; provided that (i) a Subsidiary
shall not Guarantee the Senior Notes unless such Subsidiary has Guaranteed the
Obligations pursuant to the Security Agreement, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01, (iii) a Subsidiary that
has not Guaranteed the Obligations pursuant to the Security Agreement shall not
Guarantee any Indebtedness or other obligations of any Loan Party and
(iv) immediately after giving effect to each such Investment by a Loan Party in
any Subsidiary that is not a Loan Party, the Foreign Activities Basket Usage
shall be not more than $300,000,000 and, if the Foreign Activities Basket Usage
shall be more than $100,000,000 after giving effect to such Investment, then
Availability (determined on a Pro Forma Basis) shall for the period of 20
consecutive Business Days ending on and including the date of such Investment
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(h) Investments in the form of Swap Agreements permitted by Section 6.07;

(i) payroll, travel and similar advances to directors and employees of any Loan
Party or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses for accounting purposes and that are made in
the ordinary course of business;

(j) loans or advances to directors, officers and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$5,000,000;

(k) investments received as consideration in the Permitted Lakeside Disposition
or any other disposition permitted by Section 6.05;

(l) Permitted Acquisitions;

 

85

 



 

--------------------------------------------------------------------------------

(m) Investments made in the ordinary course of its business by any captive
insurance company or retirement plan, including Tyson International Company,
Ltd., Doskocil Food Service Company Pension Plan, Pension Plan for Hourly
Employees of Continental Deli Foods, Inc., The Cobb Pension Scheme, Trust Under
Retirement Income Plan of IBP, Inc., Retirement Income Plan of IBP, inc. or
Executive Savings Plan of Tyson Foods, Inc. and any successor or assign of the
foregoing); and

(n) other Investments and acquisitions; provided that, at the time each such
Investment or acquisition is purchased, made or otherwise acquired and after
giving effect thereto, the aggregate amount of such investments shall not exceed
(i) $20,000,000 at any time outstanding plus (ii) so long as both immediately
before and after giving pro forma effect thereto, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (B) the
Adjusted Fixed Charge Coverage Ratio for the Test Period in effect at the time
such Investment is to occur is at least 1.25 to 1.00 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time) and (C) Availability
(determined on a Pro Forma Basis) shall for the period of 20 consecutive
Business Days ending on and including the date of such Investment or acquisition
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000, an additional amount not to exceed $75,000,000 at any time
outstanding plus (iii) so long as both immediately before and after giving
effect thereto each requirement set forth in clause (ii) shall be satisfied and
at the time such Investment is made no Loan shall be outstanding, an additional
amount not to exceed $50,000,000 at any time outstanding.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit of its
Subsidiaries to, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will any Loan Party permit any of its
Subsidiaries to issue any additional Equity Interest in such Subsidiary (other
than to a Borrower or any other Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers, leases and other dispositions of inventory, farm products,
used or surplus equipment, cash and Permitted Investments, in each case in the
ordinary course of business;

(b) sales, transfers, leases and other dispositions to a Borrower or a
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

(c) sales to effect Sale/Leaseback Transactions permitted by Section 6.06;

(d) Restricted Payments permitted by Section 6.08;

(e) the Permitted Lakeside Disposition;

(f) any Excluded Transfer;

(g) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(h) dispositions resulting from any casualty or insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Borrower or any Subsidiary;

(i) dispositions of Permitted Investments in the ordinary course of business;

 

86

 



 

--------------------------------------------------------------------------------

(j) in the case of each Person referred to in Section 6.04(m), dispositions of
Investments in the ordinary course of its business; and

(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other paragraph of this Section; provided that (i) the
aggregate fair market value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this paragraph shall not exceed $275,000,000 and (ii)
such assets shall not include Collateral other than Collateral owned by a
Subsidiary all the assets of which, or all the Equity Interests in which, are
disposed of as part of the same transaction;

provided that all transfers, leases or dispositions permitted hereby (other than
those permitted by paragraphs (b), to the extent the applicable transaction is
solely among the Loan Parties, and (d) above) shall be made for fair value and
(other than those permitted by paragraphs (a), to the extent the applicable
transaction relates to Permitted Investments, (b), (c), (d), (g), (i) and (j))
for at least 75% cash consideration.

Notwithstanding the foregoing, (a) no such sale or transfer of any Equity
Interests in any Subsidiary shall be permitted unless (i) such Equity Interests
constitute all the Equity Interests in such Subsidiary held by the Loan Party
and the Subsidiaries and (ii) immediately after giving effect to such
transaction, the Company and the Subsidiaries shall otherwise be in compliance
with Section 6.04, and (b) no sale or transfer of any Intellectual Property (as
defined in the Security Agreement) shall be made that would result in the loss
by the Company of the free and unconditional use of the Tyson name or prevent,
delay, hinder or increase the cost of the Administrative Agent’s exercise of its
rights under the license to Intellectual Property granted under the Security
Agreement (it being understood that this clause (b) is not intended to prevent
the grant of any license or Lien on Intellectual Property so long as all rights
necessary to enable the Administrative Agent to exercise its rights in respect
of the Collateral are reserved).

SECTION 6.06. Sale/Leaseback Transactions. No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any Sale/Leaseback Transaction
except (a) any such Sale/Leaseback Transaction that is made for cash
consideration in an amount not less than the fair value of the related fixed or
capital asset and is consummated within 180 days after such Borrower or such
Subsidiary acquires or completes the construction of the related fixed or
capital asset, provided that the aggregate amount of Sale/Leaseback Transactions
consummated in reliance on this clause (a), taken together with the aggregate
principal amount of Indebtedness incurred in reliance on clause (vi) of Section
6.01, at any time outstanding shall not exceed $100,000,000, (b) Sale/Leaseback
Transactions in respect of the Company’s headquarters located at 2200 Don Tyson
Parkway, Springdale, Arkansas 72762, the Discovery Center located at 3436
Cambridge Street, Springdale, Arkansas 72764, and TFM’s headquarters located at
800 Stevens Port Drive, Dakota Dunes, South Dakota 57049, in an aggregate amount
for all Sale/Leaseback Transactions consummated in reliance on this clause (b)
not to exceed $150,000,000 and (c) other Sale/Leaseback Transactions; provided
that immediately after giving effect to the consummation thereof the General
Debt Basket Usage shall be not more than $750,000,000 and the Secured Debt
Basket Usage shall be not more than $500,000,000.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which a Borrower or a Subsidiary has
actual exposure (as opposed to fluctuations in the value of the Equity Interests
or Indebtedness of the Loan Parties or any Subsidiary) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability, Indebtedness or
investment of a Borrower or any Subsidiary.

 

87

 



 

--------------------------------------------------------------------------------

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except that (i)
each Subsidiary may declare and pay dividends or make other distributions with
respect to its Equity Interests (but not liquidating distributions to the
Company or TFM), ratably to the holders of such Equity Interests, (ii) the
Company may make Restricted Payments, not exceeding $35,000,000 in the aggregate
for any fiscal year, pursuant to and in accordance with stock option plans or
other benefit plans or agreements for directors, officers, employees or
consultants of the Company and the Subsidiaries, (iii) the Company may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Company in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for Equity Interests in the
Company, (iv) the Company may pay dividends payable solely in common Equity
Interests of the Company, (v) any Subsidiary may pay pro rata dividends or other
distributions made by a Subsidiary that is not a wholly-owned Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation), (vi) Restricted Payments
made pursuant to binding commitments in effect on the Effective Date in an
aggregate amount not to exceed €30,000,000, and (vii) so long as no Default
shall have occurred and be continuing and at the time any such dividend is
declared Availability shall have been not less than the greater of (1) 40% of
the Total Commitment and (2) $400,000,000 for the period of 20 consecutive
Business Days ending on and including the date of such declaration, the Company
may (A) declare and pay dividends on its Equity Interests in an aggregate amount
during any four-fiscal-quarter period not to exceed $60,000,000 and (B) make
other Restricted Payments in an amount not to exceed $50,000,000 in the
aggregate during the term of this Agreement.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Indebtedness, except:

(i) payments of or in respect of Indebtedness created under the Loan Documents;

(ii) regularly scheduled interest and principal payments (and payments made in
respect of conversions of convertible notes made in connection with the
satisfaction of pricing triggers in respect of the common stock of the Company
or in respect of the relationship between the pricing of such common stock and
the pricing of such convertible notes) as and when due in respect of any
Indebtedness, other than payments in respect of subordinated Indebtedness
prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness with Refinancing Indebtedness to the extent
permitted by Section 6.01 and the refinancing of a portion of the 2011 Notes
with the proceeds of secured Indebtedness incurred in reliance on Section
6.01(xviii);

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(v) prepayments or repurchases (or payments in respect of the defeasance) of the
TFM Notes

(vi) payment of Indebtedness owed to any Loan Party; and

 

88

 



 

--------------------------------------------------------------------------------

(vii) so long as no Default shall have occurred and be continuing and at the
time of any such action Availability (determined on a Pro Forma Basis) shall
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000 for the period of 20 consecutive Business Days ending on and
including the date of such prepayment or repurchase, prepayments or repurchases
of the 2011 Notes; and

(viii) so long as no Default shall have occurred and be continuing and at the
time of any such action Availability (determined on a Pro Forma Basis) shall
have been not less than the greater of (1) 40% of the Total Commitment and (2)
$400,000,000 for the period of 20 consecutive Business Days ending on and
including the date of such prepayment or repurchase, prepayments or repurchases
of other Indebtedness in an aggregate principal amount for all Indebtedness
prepaid in reliance on this clause (viii) not to exceed the sum of (A)
$100,000,000 and (B) the amount at the time of determination by which the
aggregate principal amount of the 2011 Notes prepaid or repurchased on or after
the Effective Date (other than with Indebtedness or the proceeds of
Indebtedness) exceeds $500,000,000.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the
Excluded Transfers, (e) investment transactions with captive insurance companies
and retirement plans in the ordinary course of business, (f) transactions
between or among Subsidiaries that are not Loan Parties and (g) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of such Borrower or such Subsidiary entered in the ordinary course
of business.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans,
advances or Investments to a Borrower or a Subsidiary or to Guarantee
Indebtedness of a Borrower or a Subsidiary; provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) restrictions and conditions imposed by the Senior Notes Documents
or any agreement or document governing or evidencing Refinancing Indebtedness in
respect of the Senior Notes permitted under clause (iii) of Section 6.01,
provided that the restrictions and conditions contained in any such agreement or
document are not less favorable to the Lenders than the restrictions and
conditions imposed by the Senior Notes Documents, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), and (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness
or (B) customary provisions in leases and other agreements restricting the
assignment thereof and (iii) clause (b) of the foregoing shall not apply to
(A) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, provided that such

 

89

 



 

--------------------------------------------------------------------------------

restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder, or (B) restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted under clause (vii) of
Section 6.01 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary, or (C) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(xiii), provided that such restrictions and conditions apply
only to Foreign Subsidiaries.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) any Senior Notes Document, (b) any agreement or instrument governing
or evidencing any Covered Notes or (c) its certificate of incorporation, bylaws
or other organizational documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.

SECTION 6.12. Fixed Charge Coverage Ratio. (a) During any period commencing on a
date (each a “Commencement Date”) on which Availability is less than the greater
of (i) 15% of the Total Commitment and (ii) $150,000,000, and continuing until
any later date on which Availability shall have exceeded such threshold for at
least 30 consecutive days, the Loan Parties will not at any time permit the
Fixed Charge Coverage Ratio for the Test Period in effect at any time
(including, for the avoidance of doubt, the Test Period in effect on the
applicable Commencement Date) to be less than 1.10 to 1.00.

(b) The Company will not fail to deliver to the Administrative Agent (i) at the
time the Borrowing Base Certificate is delivered in respect of each fiscal month
of the Company, a certificate signed by a Responsible Officer of the Company
setting forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio and the Adjusted Fixed Charge Coverage Ratio for the Test Period ending on
the last day of such fiscal month, and (ii) at the time any financial statements
are delivered pursuant to Section 5.01(a) or 5.01(b), a certificate signed by a
Responsible Officer of the Company setting forth setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio and the Adjusted Fixed
Charge Coverage Ratio for the Test Period ending on the last day of the fiscal
period covered by such financial statements (which calculations shall augment
the calculations, if any, previously provided in respect of such period under
clause (i)); provided that (A) the Company shall not be required to deliver any
certificate under clause (i) prior to the certificate to be delivered in respect
of the period ending August 31, 2009, unless a Commencement Date shall occur
prior to such date, in which case the Company shall prepare and provide such a
certificate with respect to the Test Period then in effect as soon as
practicable but in any event within 30 days after the last day of such Test
Period, (B) during the period commencing on the Effective Date and ending on the
date of delivery of the certificate under clause (i) for the period ending
August 31, 2009, unless the Company shall have delivered the certificate under
clause (i) for the Test Period then in effect, (1) no Borrowing may be made
(other than a deemed Borrowing under Section 2.18(e)), and no Letter of Credit
may be issued, amended, renewed or extended if after giving effect thereto
Availability would be less than the greater of (x) 15% of the Total Commitment
and (y) $150,000,000, and (2) no action may be taken that requires that the
Adjusted Fixed Charge Coverage Ratio for such Test Period be at least 1.25 to
1.00 and (C) no Default or Event of Default shall arise as a result of any
action taken or omitted to be taken in reliance on calculations set forth in a
certificate delivered under clause (i) in respect of any Test Period that showed
the Fixed Charge Coverage Ratio or the Adjusted Fixed Charge Coverage Ratio to
be not less than, as applicable, 1.10 to 1.00 or 1.25 to 1.00 notwithstanding
that the augmenting calculations in respect of such Test Period in a certificate
delivered under clause (ii) show that the Fixed Charge Coverage Ratio or the
Adjusted Fixed Charge Coverage Ratio was in fact less than, as applicable, 1.10
to 1.00 or 1.25 to 1.00 so long as the difference is due solely to fiscal
quarter-end or fiscal year-end adjustments (it being understood, for the
avoidance of

 

90

 



 

--------------------------------------------------------------------------------

doubt, that this clause (C) is not intended to prevent the occurrence of an
Event of Default arising under paragraph (a) notwithstanding that the failure to
meet the 1.10 to 1.00 test may be due to the effect of such adjustments).

SECTION 6.13. Changes in Fiscal Periods. No Loan Party will change its fiscal
year or change its method of determining fiscal quarters.

ARTICLE VII

 

Events of Default

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days or more;

(c) any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Loan Party’s
existence) or 5.08 or in Article VI of this Agreement or the Company or any Loan
Party shall fail to observe or perform any covenant, condition or agreement
contained in Article III or Article V of the Security Agreement;

(e) the Company shall fail to comply with Section 5.01(f) any and such failure
shall continue unremedied for a period of two Business Days or more, or Loan
Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a), (b)
or (d) of this Article), and, except as otherwise provided in such Loan
Document, such failure shall continue unremedied for a period of 30 days after
notice thereof from any Lender or the Administrative Agent to the Company;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods;

(g) any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Company) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to

 

91

 



 

--------------------------------------------------------------------------------

cause, or to permit the holder or holders of any Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause such Indebtedness
to become due prior to its scheduled maturity or to require, with the giving of
notice if required, any Material Indebtedness to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Subsidiary of a Loan Party or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Subsidiary of a Loan
party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 90 days or
more or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any
Subsidiary of a Loan party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of a Loan Party shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
of a Loan Party or any combination thereof and the same shall remain unpaid or
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;

(m) any Loan Document shall for any reason cease to be, or shall be asserted by
any Loan Party not to be, a legal, valid and binding obligation of any Loan
Party;

(n) a Change in Control shall occur;

(o) the Security Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the

 

92

 



 

--------------------------------------------------------------------------------

Security Agreement, or any Loan Party shall deny that it has any further
liability under the Security Agreement to which it is a party, or shall give
notice to such effect; or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect,

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to any Borrower
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and continuance of
any Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

 

The Administrative Agent

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as

 

93

 



 

--------------------------------------------------------------------------------

directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary or believed by the Administrative Agent in good
faith to be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02 or believed by
the Administrative Agent in good faith to be necessary) or in the absence of its
own gross negligence or wilful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness, genuineness or
accuracy of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

In determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company in the absence of
a continuing Event of Default, to appoint a successor. If no successor

 

94

 



 

--------------------------------------------------------------------------------

shall have been so appointed by the Company and the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent that
shall be a commercial bank with an office in New York, New York, or an Affiliate
of any such commercial bank, in either case, acceptable to the Company in the
absence of a continuing Event of Default (such acceptance not to be unreasonably
withheld or delayed). Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges, obligations and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all its duties and obligations under the Loan Documents. The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed in writing
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The Administrative Agent agrees that in the event it fails to fund its portion
of any Borrowing or any portion of its participation in any Letter of Credit
within three Business Days of the date on which it shall have been required to
fund same, it will cooperate with efforts to replace it with a new
Administrative Agent (including resigning in connection with such replacement).

Each Lender hereby authorizes and directs the Administrative Agent to enter into
and perform each intercreditor agreement contemplated by Section 6.02(xviii).

 

95

 



 

--------------------------------------------------------------------------------

ARTICLE IX

 

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by other
electronic transmission, as follows:

(i) if to any Loan Party, to the Company at:

2200 Don Tyson Parkway

Springdale, Arkansas 72762

Attention: Dennis Leatherby

Telecopy No.: (479) 757-6514

with a copy to:

 

2200 Don Tyson Parkway

Springdale, Arkansas 72762

Attention: R. Read Hudson

Telecopy No.: (479) 757-6563

(ii) if to the Administrative Agent or the Swingline Lender, to:

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Loan and Agency Services Group

Telecopy No.: (713) 750-2782

with a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue,

New York, NY 10017

Attention: Barbara Marks

Telecopy No.: (212) 270-3279

email: marks_b@jpmorgan.com; and

(iii) if to any other Lender or Issuing Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email, provided that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

 

96

 



 

--------------------------------------------------------------------------------

(b) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of such change by a Lender, by notice to the Company and the Administrative
Agent). Notices and other communications to the Lenders hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Lender or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Lender or any Lender may have had notice or knowledge of such Default at
the time. No notice to or demand on the Company or any Loan Party in any case
shall entitle the Company or any Loan Party to any other or further notice or
demand in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Commitment Increase,
neither this Agreement nor Loan Document nor any provision hereof or thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (provided that the Administrative Agent may make Protective Advances as
set forth in Section 2.05); (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the maturity of any Loan, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce or forgive the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change the order of payments specified in Section 2.10(b) or Section
2.18(c) or change Section 2.18(f) or (g) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender adversely affected thereby, (v) change any of the provisions of this
Section or the percentage set forth in the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of

 

97

 



 

--------------------------------------------------------------------------------

each Lender (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments), (vi) permit any Loan Party to assign its rights hereunder, release
any Loan Party from its Guarantee under the Security Agreement (except as
expressly provided in the Security Agreement or this Agreement) or limit its
liability in respect of such Guarantee, release all or substantially all the
Collateral from the Liens of the Collateral Documents, or change the advance
rates referenced in the definition of Borrowing Base, without the written
consent of each Lender or (vii) change the definition of Borrowing Base or any
eligibility criteria incorporated therein, in each case, where such change would
have the effect of increasing Availability, or modify the $600,000,000 Credit
Exposures threshold contained in Section 5.11 or Section 5.12 or clause (2) of
Section 5.01(f), or contractually subordinate the Liens of the Administrative
Agent under any Collateral Document without the written consent of the
Supermajority Lenders at such time; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Lender or the Swingline Lender without the
prior written consent of the Administrative Agent, such Issuing Lender or the
Swingline Lender, as the case may be. The Administrative Agent may also amend
the Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having Credit Exposures and unused
Commitments representing at least 66% of the sum of the total Credit Exposure
and unused Commitments at such time shall be obtained, but the consent to such
Proposed Change of other Lenders whose consent is required shall not be obtained
(any such Lender whose consent is necessary but has not been obtained being
referred to as a “Non-Consenting Lender”), then, the Borrowers may, at their
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require each Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee acceptable to the Company that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent, each Issuing Lender and the Swingline Lender, which
consent shall not unreasonably be withheld or delayed, (ii) after giving effect
to such assignment (and any simultaneous assignments by other Non-Consenting
Lenders), sufficient consents shall have been obtained to effect such Proposed
Change, (iii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed LC Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Loan Parties (in the case of all other amounts) and (iv) the Loan Parties or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses (including expenses incurred in
connection with due diligence) incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of a single
counsel selected by the Administrative Agent and of such special and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion, in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses reasonably
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Lender any Lender, including the fees, charges
and disbursements of any counsel for the

 

98

 



 

--------------------------------------------------------------------------------

Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout or restructuring (and related negotiations)
in respect of such Loans or Letters of Credit and (iv) all reasonable
out-of-pocket fees and expenses of the Administrative Agent associated with
collateral monitoring, collateral reviews and appraisals (including reasonable
fees and expenses of advisors and professionals engaged by the Administrative
Agent or the Arrangers relating thereto).

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, the Issuing Lenders and each Lender and their affiliates
and the respective Related Parties of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee
(provided that in connection therewith the Borrowers shall only be responsible
for the fees, charges and disbursements of a single counsel selected by the
Administrative Agent and of such special and local counsel as the Administrative
Agent may deem appropriate in its good faith discretion, except that if any
indemnified person concludes that its interests conflict with those of other
indemnified persons, the Borrowers shall also be responsible for the fees,
charges and disbursements of separate counsel for such indemnified person),
incurred by or asserted against any Indemnitee by any third party or by the
Company or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any other agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by the Company or any Subsidiary, or any
Environmental Liability related in any way to the Company or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, any Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section and without limiting the Borrowers’
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Lender or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Lender or the Swingline Lender in
its capacity as such. The obligations of the Lenders under this paragraph (c)
are subject to the last sentence of Section 2.02(a) (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection

 

99

 



 

--------------------------------------------------------------------------------

with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor setting forth the basis for such
claim in reasonable detail.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit) except that (i) neither the
Company nor the other Borrowers may assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company or the Borrowers
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of: (A) the Company, provided that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; (B) the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund; (C) each Issuing
Lender and the Swingline Lender (such consent not to unreasonably withheld).
Notwithstanding the foregoing, any Person that is a Fee Receiver but not a
Permitted Fee Receiver shall not be an assignee without the written consent of
the Company and the Administrative Agent (whether or not an Event of Default has
occurred) (which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion).

(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided that assignments made pursuant to Section 2.19(b) shall not require the
signature of the assigning Lender to become effective; and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent any Tax
forms required by Section 2.17(f) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-

 

100

 



 

--------------------------------------------------------------------------------

public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03) and to any fees payable hereunder that have accrued for
such Lender’s account but have not yet been paid Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Lenders and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Lenders or the Swingline Lender, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries or any Person that would be a Fee

 

101

 



 

--------------------------------------------------------------------------------

Receiver but not a Permitted Fee Receiver, unless such Fee Receiver receives
written consent of the Company and the Administrative Agent (which consent may
be withheld in the Borrower’s and the Administrative Agent’s sole discretion)
(such Person, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such participation shall not increase the obligations of any Loan Party
under any Loan Document, except as contemplated below, and (D) the Borrowers,
the Administrative Agent, the Issuing Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

(ii) For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).

(iii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided that such Participant shall be subject to Sections 2.18(g) and
2.19 as though it were a Lender.

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(v) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent, provided that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).

(vi) Notwithstanding anything in this paragraph to the contrary, any bank that
is a member of the Farm Credit System that (a) has purchased a participation in
the minimum amount of $10,000,000 on or after the Effective Date, (b) is, by
written notice to the Company and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the Company (on behalf of itself and
the other Borrowers) and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or

 

102

 



 

--------------------------------------------------------------------------------

withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an Assignee as set forth in Exhibit A hereto and (ii) state the
dollar amount of the participation purchased. The Company and the Administrative
Agent shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph.

(d) Any Lender may at any time, without the consent of the Company or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or the Farm Credit Funding Corp. or to any other entity organized under the
Farm Credit Act, as amended, and this Section shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Letters or Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or by other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

103

 



 

--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrowers against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, without regard to the conflict of laws principles
thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York, the courts of the United State for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

104

 



 

--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep and shall keep such
Information confidential and the disclosing party shall be responsible for any
failure of such Persons to abide by this Section 9.12), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Lender or any
Lender on a non-confidential basis from a source other than a Loan Party that is
not to the knowledge of the receiving party in violation of any confidentiality
restrictions. For the purposes of this Section, “Information” means all
information received from a Loan Party and/or its Related Parties or
representatives relating to any Loan Party, its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by any Loan Party and/or its Related Parties or
representatives, provided that, in the case of information received from the
Company and/or its Related Parties or any Subsidiary after the Effective Date,
such information is clearly identified at the time of delivery as confidential
or is required to be delivered by a Loan Party hereunder. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.

(c) All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities
and its securities. Accordingly, each Lender represents to the Company (on
behalf of the Loan Parties) and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public Information in accordance with its
compliance procedures, applicable law and the terms hereof.

 

105

 



 

--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the names and
addresses of the Loan Parties and other information that will allow such Lender
to identify the Loan Parties in accordance with the Act.

SECTION 9.14. No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Issuing
Lenders, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the Issuing
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. Company. Each Borrower hereby designates the Company as its
representative, agent and attorney-in-fact to act on its behalf (in such
capacity, the “Company”) as specified herein or in any other Loan Document. Each
Borrower hereby authorizes the Company to take such actions on its behalf under
the terms of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties hereunder and thereunder as are specified in such
agreements or are reasonably incidental thereto, including issuing Borrowing
Requests and Interest Election Requests, acceptance of amounts borrowed
hereunder, giving instructions with respect to the disbursement of the proceeds
of the Loans, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants), in each case, on behalf of such Borrower
under the Loan Documents. The Company hereby accepts such appointment. The
Administrative Agent and the Lenders shall be entitled to rely on all notices,
requests, consents, certifications and/or authorizations or other similar acts
delivered or taken by the Company for or on behalf of any Borrower pursuant
hereto or the other Loan Documents without inquiry and as if such notices,
requests, consents, certifications and/or authorizations or other similar acts
were delivered by such Borrower. Each representation, warranty, covenant,
agreement and undertaking

 

106

 



 

--------------------------------------------------------------------------------

made on behalf of any Borrower by the Company shall be deemed for all purposes
to have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as it if the same had been made
directly by such Borrower. The Company (or any successor Company permitted
pursuant to this Section 9.17) shall not be permitted to resign as the Company
and the Borrowers shall not be permitted to remove the Company (or any successor
Company permitted pursuant to this Section 9.17) as Company without the consent
of the Administrative Agent, provided that if the Company notifies the
Administrative Agent in writing that it (or any successor Company permitted
pursuant to this Section 9.17) shall no longer be able to act as Company in
accordance with the terms hereof, the Loan Parties shall appoint a successor to
act as Company, which successor shall be a Borrower acceptable to the
Administrative Agent (and the Borrowers hereby agree that such Person thereafter
shall be vested with all rights, powers, privileges and authority of the Company
hereunder).

SECTION 9.18. Release of Liens and Guarantees. A Subsidiary Loan Party (other
than any Borrower) shall be automatically released from its obligations under
the Loan Documents and all security interests in the Collateral of such
Subsidiary Loan Party created by the Loan Documents shall be automatically
released upon the consummation of any transaction permitted by this Agreement as
a result of which (a) such Subsidiary Loan Party ceases to be a Subsidiary and
(b) any Guarantee by such Subsidiary Loan Party of the Senior Notes is released.
Upon any sale, lease, transfer or other Disposition by any Loan Party of any
Collateral that is permitted under this Agreement to any Person other than the
Company or a Subsidiary or Affiliate of the Company, the security interest in
such Collateral shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent, upon
receipt of any certificates or other documents reasonably requested by it to
confirm compliance with this Agreement, shall promptly execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. The Lenders
hereby irrevocably authorize the Administrative Agent to take all actions
specified in this Section 9.18.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

107

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TYSON FOODS, INC.,

by

 

/s/ Dennis Leatherby

 

Name: Dennis Leatherby

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

108

 



 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Lender,

by

 

/s/ Barbara R. Marks

 

Name: Barbara R. Marks

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

109

 



 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

Bank of America, N.A.

 

 

by

 

/s/ Thomas H. Herron

 

Name: Thomas H. Herron

 

Title: Senior Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

BARCLAYS BANK PLC:

 

 

by

 

/s/ Diane Rolfe

 

Name: Diane Rolfe

 

Title: Director

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION:

 

 

by

 

/s/ Howard Kim

 

Name: Howard Kim

 

Title: Managing Director

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland,” New
York Branch

 

 

by

 

/s/ Richard Beard

 

Name: Richard Beard

 

Title: Executive Director

 

 

*by

 

/s/ Rebecca Morrow

 

Name: Rebecca Morrow

 

Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

Regions Bank

 

 

by

 

/s/ James H. Cooper

 

Name: James H. Cooper

 

Title: Senior Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

CoBANK, ACB

 

 

by

 

/s/ James H. Matzat

 

Name: James H. Matzat

 

Title: Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

MORGAN STANLEY BANK, N.A.

 

 

by

 

/s/ Melissa James

 

Name: Melissa James

 

Title: Authorized Signatory

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

U.S. Bank National Association

 

 

by

 

/s/ Matthew Kasper

 

Name: Matthew Kasper

 

Title: Assistant Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

The Bank of Nova Scotia

 

 

by

 

/s/ Paula J. Czach

 

Name: Paula J. Czach

 

Title: Director

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

ING Capital LLC

 

 

by

 

/s/ Lina Garcia

 

Name: Lina Garcia

 

Title: Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

[Signature Page to Credit Agreement]



 

--------------------------------------------------------------------------------



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

LENDER:

COLE TAYLOR BANK

 

 

by

 

/s/ Richard Sitz

 

Name: Richard Sitz

 

Title: Senior Vice President

 

 

*by

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For Lenders requiring a second signature line.

 

 

[Signature Page to Credit Agreement]



 

 